     Case 2:21-bk-11230-WB       Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                Desc
                                 Main Document    Page 1 of 76


     MICHAEL JAY BERGER (State Bar # 100291)
 1   LAW OFFICES OF MICHAEL JAY BERGER
 ,
     9454 Wilshire Boulevard, 6th Floor
     Beverly Hills, California 90212
     T: 1.310.271.6223 I F: 1.310.271.9805
     E: michael.bergerbankruptcypower.com
 4
     Counsel for Debtor-in-Possession,
 5   MMZ HOLDINGS, LLC

 6                          UNITED STATES BANKRUPTCY COURT
 7             CENTRAL DISTRICT OF CALIFORNIA            -   LOS ANGELES DIVISION
 8
     n re:                                          CASE NO.: 2:21-bk-11230-WB
 9
                                                    Chapter 11
10   vIMZ HOLDINGS, LLC
11                                                 FIRST INTERIM APPLICATION
12                                                 FOR COMPENSATION AND
                                                   REIMBURSEMENT OF EXPENSES
13                                                 OF MICHAEL JAY BERGER;
                         Debtor-in-Possession.     DECLARATIONS OF MICHAEL
14                                                 JAY BERG ER AND MANUK BOYAJIAN
15                                                 IN SUPPORT THEREOF

16                                                 Date: June 25, 2021
                                                   Time: 2:00 p.m.
17                                                 Place: Courtroom 1375
                                                          255 E. Temple Street, Floor 13
18                                                        Los Angeles, CA
19                                                 All hearings for the Hon. Julia W. Brand will be
                                                   conducted remotely, using ZoomGov video and audio
20
21
             TO THE HONORABLE JULIA W. BRAND, JUDGE OF THE UNITED
22
23   STATES BANKRUPTCY COURT, TO THE UNITED STATES TRUSTEE AND

24   TO ALL INTERESTED PARTIES:
25
             The Law Offices of Michael Jay Berger (“Applicant”) hereby applies to this Court
26
27   (the “Application”) for an order allowing and approving compensation for legal services

28   rendered and reimbursement for expenses incurred as general bankruptcy counsel for


      FIRST INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
         OF MICHAEL JAY BERGER; DECLARATIONS OF MICHAEL JAY BERGER AND MANUK
                              BOYAJIAN IN SUPPORT THEREOF
     Case 2:21-bk-11230-WB          Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40         Desc
                                    Main Document    Page 2 of 76



     MMZ HOLDINGS, LLC (the “Debtor”), debtor and debtor-in-possession herein, during
 1
 2   the period of February 17, 2021 through May 16, 2021 (the “Application Period”). Filed

     concurrently herewith are the Declarations of Michael Jay Berger (the “Berger
 4
     Declaration”) and Manuk Boyajian (the “Boyajian Declaration”) in support of the
 5
 6   Application.

             The Applicant has reviewed and the following information is supplied in
 8
     conformity with United States Bankruptcy Court, Central District of California, Local

10   Rule 20 16-1 and the guidelines of the Office of the United States Trustee (“OUST”).

        I.         SUMMARY OF APPLICATION
12
        1. Applicant: Law Offices of Michael Jay Berger.
13
14      2. Type of Service Rendered: General Bankruptcy Counsel.

15      3. Date of Filing Chapter 11: February 16, 2021.
16
        4. Date of Entry of Order Approving Applicant’s Employment: March 25, 2021.
17
18      5. Date of Filing of Last Application for Compensation and/or Reimbursement of

19           Expenses: None.
20
        6. Total Fees Allowed or Paid to Applicant to Date (including Retainers and Prior
21
22           Approved Fee Application): None

23           (1)      Chapter 11 Retainer
24
                   a. Retainer Received: Applicant received a total retainer of $20,000.00. On
25
                      February 12, 2021, Debtor paid Applicant $10,000.00 of the $20,000.00
26
27                    retainer. On February 16, 2021, Debtor paid Applicant $10,000.00 of the
28
                      $20,000.00 retainer and the Chapter 11 filing fee of$1,738.00.
                                             2
       FIRST INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
          OF MICHAEL JAY BERGER; DECLARATIONS OF MICHAEL JAY BERGER AND MANUK
                               BOYAJIAN IN SUPPORT THEREOF
     Case 2:21-bk-11230-WB        Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40        Desc
                                  Main Document    Page 3 of 76



              b. Retainer Remaining: $18,742.00. Pursuant to the written fee agreement
 1
 2                between Applicant and the Debtor, the sum of $1,258.00 was earned by

                  Applicant prior to Applicant’s representation in the Debtor’s bankruptcy
 3                        .   .




 4
                  case.
 5
 6            c. Total Requested in Prior Applications: None.

              d. Total Paid Pursuant to Prior Applications: None.
 8
              e. Total Amount Currently Due but Unpaid Pursuant to Prior Approved
 9
10                Applications: None.

11            f   Total Amount Allowed but Reserved Pending Final Fee Application:
12
                  None.
13
14     7. Summary of Requested Fees in this Application: See chart in Section VI, infra.

15     8. The hourly rates set forth in Exhibit “10” for Applicant’s various professionals
16
           who recorded time during the Application Period are the same rates charged by
17
18         such professionals for non-bankruptcy services.

19     9. Bonus requested: Not applicable.
20
        10. Total Fees Requested in Application: $24,454.00
21
22      11. Total Expenses Allowed or Paid to Applicant to Date (including Retainers and

23     Prior Approved Fee Applications): $1,738.00
24
        12. Summary of Requested Expense Reimbursement: See Exhibit “1 1” hereto.
25
        13. Total Expenses Requested in this Application: $791.43
26
27      14. Total Award of Fees and Expenses Requested: $25,245.43
28

                                            3
      FIRST INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
         OF MICHAEL JAY BERGER; DECLARATIONS OF MICHAEL JAY BERGER AND MANUK
                              BOYAJIAN IN SUPPORT THEREOF
     Case 2:21-bk-11230-WB        Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40         Desc
                                  Main Document    Page 4 of 76


            INTRODUCTION AND BACKGROUND
 1
 2
            On February 16, 2021 the Debtor filed its Chapter 11 bankruptcy petition. This is
     the Debtor’s first voluntary bankruptcy petition filing.
 4

            Manuk Boyajian is the owner and 100% shareholder of the Debtor. Debtor is real
 6
     estate holding company. The Debtor currently generates income from leasing its

 8   commercial building located at 1213   -   1217 Centinela Avenue, Inglewood, CA 90302

     and the adjacent parking lot located at 1223 Centinela Avenue, Inglewood, CA 90302
10
     (the “Properties”) to Rainbow Children’s Academy Q’Rainbow”). Rainbow is a child care
11
12   facility for children ages one through six years old that services low income families and

13   primarily minority households. 98% of the children receive government assistance for
14
     their fees. Rainbow provides the children two meals per day plus snacks and fruit, so
15
     they are getting food four times per day. Rainbow receives reimbursement from the
16
17   government for the children’s tuition and fees based on attendance numbers. Availability
18
     of childcare has been hard hit during the COVID- 19 pandemic. Local parents cannot
19
     work if there is no day care in their community. 92 families use Rainbow currently. 40%
20
21   are single mothers and 8% are single fathers. Rainbow has 24 employees that needs to
22
     pay. Rainbow has fallen one year behind on the rent payments to the Debtor. The Debtor
23
     is attempting to refinance the property based on a new Property appraisal for $9 million
24
25   to satisfy the existing mortgage holders.
26
            LIABILITIES OF THE ESTATE
27          Debtor’s secured creditors are:
28
            1. Lone Oak $3,000,000.00 First Trust Deed
                                             4
       FIRST INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
          OF MICHAEL JAY BERGER; DECLARATIONS OF MICHAEL JAY BERGER AND MANUK
                               BOYAJIAN IN SUPPORT THEREOF
        Case 2:21-bk-11230-WB        Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40         Desc
                                     Main Document    Page 5 of 76


               2. Melissa Thomas 2,400,000.00 Second Trust Deed
    1
               3. Credit Suisse First Boston, LLC $250,000.00 Third Trust Deed
    2
               4. Peter Ma, $150,000.00 fourth mortgage. Fourth Trust Deed
               5. Los Angeles County Tax Collector $34,246.92
               Debtor’s additional creditors are:
    5
    6          United States Small Business Administration $149,000.00

               Wise Funding $75,000.00
    8
               PPP Loan: $80,000.00
    9
10

        III.   SIGNIFICANT EVENTS DURING THE APPLICATION PERIOD
12
               During the Application Period, Applicant spent the necessary time preparing the 7-
1
14      day package for the OUST, represented the Debtor at the first Initial Debtor Interview,

15      34 1(a) meeting of creditors, which was continued, and at the second Meeting of
16
        Creditors. Applicant prepared the Application to be Employed as General Bankruptcy
17
18      Counsel, which was approved on March 25, 2021. Applicant responded to a Motion for

19      Relief from Stay filed by Secured Creditor Melissa Thomas and Supplemental Joinder by
20
        Secured Creditor Lone Oak Fund, LLC. During the Application period, Applicant
21
22      negotiated with Creditors, and executed on a plan for Adequate Protection payments to

23      Secured Creditors Lone Oak Fund, LLC and Melissa Thomas. Applicant attended the

        Initial Status Conference.
25
               On February 16, 2021, Applicant filed Debtor’s Petition [docket no.: 1]. On
26
27      February 16, 2021 Applicant filed the Corporate Resolution [docket no.: 2].
28

                                                 5
          FIRST INTERIM APPLICATI ON FOR COMPENSA  TION AND REIMBURSEMENT OF EXPENSES
             OF MICHAEL JAY BERGER; DECLARATIONS OF MICHAEL JAY BERGER AND MANUK
                                   BOYAJIAN IN SUPPORT THEREOF
     Case 2:21-bk-11230-WB       Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40             Desc
                                 Main Document    Page 6 of 76


            On March 2, 2021, Applicant filed the Application to be employed as General
 1
 2   Bankruptcy Counsel [docket no.: 10]. On March 2, 2021, Applicant filed the deficient
 3
     schedules with the Court [docket no.: 12].
 4
            On March 4, 2021, Applicant amended the List of Creditors [docket no.: 15].

 6          On March 17, 2021 Applicant attended the first Meeting of Creditors.

            On March 31, 2021, Applicant filed the Debtor’s February MOR [docket no.: 25].
 8
            On April 21, 2021 Applicant ensured Debtor obtained new liability insurance and

10   submitted proof to U.S. Trustee.

            On April 26, 2021, Applicant filed the initial status report [docket no.: 291.
12
            On April 27, 2021 Applicant filed Debtor’s March Monthly Operating Report
13
14   [docket no.: 30].

15          On April 27, 2021 Applicant replied to the Relief From Stay Motion [docket no.:
16
     31].
17
18          On April 28, 2021 Applicant attended the Continued Meeting of Creditors.

19          On May 6, 2021 Applicant attended the Initial Status Conference.
20
            On May 7, 2021, Applicant filed a Declaration for Appraiser who prepared new
21
22   appraisal on the Debtor’s Property [docket no.: 35].

23          On May 7, 2021, Applicant followed up on requests for tax returns from the

     Internal Revenue Service.
25
            On May 7, 2021 and May 17, 2021 Applicant communicated with the Small
26
27   Business Administration regarding their loan to the Debtor.
28
            On May 11, 2021, Applicant attended hearing on the Relief from Stay Motion.
                                             6
       FIRST INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
          OF MICHAEL JAY BERGER; DECLARATIONS OF MICHAEL JAY BERGER AND MANUK
                               BOYAJIAN IN SUPPORT THEREOF
        Case 2:21-bk-11230-WB        Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40           Desc
                                     Main Document    Page 7 of 76


               IV.    RETENTION OF APPLICANT
    1
    2          The Debtor selected Applicant because of Applicant’s extensive experience and

        knowledge in the field of bankruptcy.
    4
               Prior to the Petition Date, the Debtor retained Applicant to prepare the petition and
    5
    6   to advise the Debtor on preparations for commencing this chapter 11 case. The terms of

        Applicant’s retention provide that it will be compensated for its services on the basis of
    8
        hourly billings, subject to Court approval. There is no agreement or understanding

10      between Applicant and any other person for the sharing of compensation or other

        proceeds for the services rendered in this case.
12
               Pursuant to the written fee agreement between Applicant and the Debtor,
1
14      Applicant’s retainer fee is $20,000.00. Applicant received a total retainer of $20,000.00.

15      On February 12, 2021, Debtor paid Applicant $10,000.00 of the $20,000.00 retainer. On
16
        February 16, 2021, Debtor paid Applicant the remaining $10,000.00 of the $20,000.00
17
18      retainer. On February 16, 2021, Debtor paid Applicant the Chapter 11 filing fee of

19      $1,738.00.
20
               The work that Applicant has done and will do on the Debtor’s behalf will be billed
21
22      at the hourly rates specified in the written fee agreement between Debtor and Applicant.

23      Applicant’s actual pre-petition fees were $1,258.00 and Applicant’s actual pre-petition
24
        costs were $1,738.00 paid by the Debtor. The terms of employment and the retainer were
25
        disclosed to the Court and other interested parties and approved by the Court.
26
27      V.     REQUEST FOR APPROVAL AND PAYMENT OF ALL FEES AND
28
        EXPENSES FOR THE APPLICATION PERIOD
                                                7
          FIRST INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
             OF MICHAEL JAY BERGER; DECLARATIONS OF MICHAEL JAY BERGER AND MANUK
                                  BOYAJIAN IN SUPPORT THEREOF
     Case 2:21-bk-11230-WB           Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40           Desc
                                     Main Document    Page 8 of 76


            With this Application, Applicant requests allowance and payment of fees in the
 1
 2   amount of $24,454.00 consisting of 57.1 hours of billed time and 14.3 hours of unbilled

     time. Applicant also requests allowance and payment of $791.43 for expenses incurred
 4
     over the Application Period. This time is reflected in the total hours set forth in Section

 6   VI, below.

            Pursuant to Local Bankruptcy Rule 2016-1, a brief narrative of the present posture
 8
     of this case is contained herein. A detailed listing of all time spent by attorneys and

10   paraprofessionals is set forth in Exhibits “1” through “9” to the Berger Declaration

     pursuant to Local Bankruptcy Rule 2016-1(a)(1)(E). Exhibits “1” through “9” show the
12
     date the services were rendered, the nature of the services rendered, who rendered the
13
14   services, the time required for the performance of such services, and the fee associated

15   with each service rendered. All services performed by Applicant professionals were
16
     recorded in time increments of one-tenth (0.1) of an hour. All services performed by
17
18   Applicant paralegals, legal assistants and professional staff were professional in nature

19   and if not performed by the paraprofessionals, would have been performed by attorneys.
20
            Attached to the Berger Declaration as Exhibit “10” is a summary of all of the
21
22   attorneys and paraprofessionals who devoted time on this case during the Application

23   Period, along with their billing rates, total hours expended and total fees billed.
24                               .

            All expenses, which include all out-of-pocket expenses incurred by Applicant for
25
     all matters on behalf of the Debtor during the Application Period, organized by category
26
27   of expense, are contained in Exhibit “1 1” to the Berger Declaration, pursuant to LBR
28
     2016-1(a)(1)(F). Applicant has made every effort to limit the expenses and to use the
                             .




                                             8
       FIRST INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
          OF MICHAEL JAY BERGER; DECLARATIONS OF MICHAEL JAY BERGER AND MANUK
                               BOYAJIAN IN SUPPORT THEREOF
     Case 2:21-bk-11230-WB          Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40              Desc
                                    Main Document    Page 9 of 76


     most economically-efficient means available for accomplishing the tasks for which
 1
 2   expenses were incurred. Expenses for court costs, outside copy costs, computerized legal
 3
     research, express delivery, travel, and courier services are billed at actual costs.
 4
     Applicant does not bill for long-distance telephone calls. Photocopies are generally made
 5
 6   in-house and the charges are billed at $.1O per page. The charges reflect a reasonable
 7
     estimate of the per page cost to the Applicant of in-house copying, and do not include any
 8
     charge for the time and labor associated with making such copies. The use of email has
 9
10   been significant in this case, which has greatly reduced the cost of facsimile and long-
11   distance telephone use. Courier, overnight and facsimile services were necessary when
12
     regular mail would not be adequate to complete the task in a timely manner.
13
14   VI.       MAJOR ACTIVITY CATEGORIES SUMMARY AND DESCRIPTION OF

15             SERVICES RENDERED DURING THE APPLICATION PERIOD
16
               Pursuant to the Guidelines of the OUST, Applicant has segregated its time and
17
18   expenses into the following categories:

19                                    Hours    Hours Non-     Total Hours       Amount of Fees
                  Category            Billed     billed        Worked              Charged
20                                     15.7       1.5             17.2            $7,407.50
             Relief From Stay
21         Case Administration         18.8        10             28.8            $7,037.50
           Meeting of Creditors        7.2        0.7              7.9            $3,752.00
22               Financing             5.7        0.3               6             $2,576.50
           Business Operations         3.6        0.5              4.1            $1,544.00
23
           Fee and Employment
24             Applications            4.4          1             5.4             $1,364.00
        Claims Administration and
25              Objections              1          0.1            1.1              $475.00
              Asset Analysis           0.5        0.00            0.5              $257.50
26                                                                                  $40.00
                 Litigation            0.2         0.2            0.4
27
      Totals                           57.1        14.3           71.4            $24,454.00
28

                                                    9
       FIRST INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
          OF MICHAEL JAY BERGER; DECLARATIONS OF MICHAEL JAY BERGER AND MANUK
                               BOYAJ IAN IN SUPPORT THEREOF
     Case 2:21-bk-11230-WB          Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40          Desc
                                    Main Document    Page 10 of 76



 1
 2            Set out below is a narrative explanation, pursuant to Federal Rule of Bankruptcy

     Procedure 2016(a) and Local Bankruptcy Rule 2016-1, of the services performed by
 4
     Applicant during the Application Period. No narrative is provided for those matters

 6   where no fees were incurred during the Application Period.

              A. Relief From Stay
 8
              Hours Worked:         17.2                Fees: $7,407.50
 9
10                   Applicant prepared and filed a response to a relief from stay motion.

11   Applicant negotiated with Creditors to arrive at Adequate Protection Payment amounts.
12
     Applicant prepared declaration for Property Appraiser. Applicant attended the Hearing on
13
14   the Relief from Stay Motion.

15            B.     Case Administration
16
              Hours Worked:         28.8                Fees: $7,037.50
17
              Applicant recorded time under this category for services related to the general
18
19   administration of the Debtor’s case. Applicant worked with Debtor to put together the 7
20
     day package. The Applicant reviewed deficiencies and addressed them. The Applicant
21
     prepared and filed the MORs. The Applicant assisted the client in becoming compliant
22
23   with the Insurance requirement. Applicant communicated dates and deadlines to Debtor.
24
     Applicant advised client on letter from the IRS.
          .          .




25
              C.     Meeting of Creditors
26
27            Hours Worked:         7.9                 Fees: $3,752.00

28

                                             10
       FIRST INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
          OF MICHAEL JAY BERG ER; DECLARATIONS OF MICHAEL JAY BERGER AND MANUK
                               BOYAJIAN IN SUPPORT THEREOF
     Case 2:21-bk-11230-WB       Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40           Desc
                                 Main Document    Page 11 of 76



            Applicant represented the Debtor at the Initial Debtor Interview and the continued
 1
 2   Meeting of Creditors. Applicant obtained a transcript of the Initial Debtor Interview to

     review the questions posed by the Creditors that needed addressing in the Continued
 4
     Meeting of Creditors. Applicant worked with Creditors to reschedule the Continued

 6   Meeting to get a two week extension. Applicant prepared Debtor for the Question and

     Answers for the Meeting of Creditors.
 8
            D.     Financing

10          Hours Worked:        6                    Fees: $2,576.50

11          Applicant recorded time under this category working on MORs, budgets and cash
12
     flow projections. Applicant reviewed Notes on property and loan terms. Applicant
13
14   communicated with Lenders to negotiate payments. Applicant discussed refinancing with

15   Debtor. Applicant began preparation on a Cash Collateral Motion.
16
            E.     Business Operations
17
18          Hours Worked:        4.1                  Fees: $1,544.00

19          Applicant recorded time under this category for preparing for reviewing a
20
     judgment lien for the tenant, reviewing a letter from Wells Fargo regarding debit
21
22   restrictions on the Debtor’s account, drafting the MORs, discussing the MORs with client,

23   reviewing the Secretary of State’s website for information on the tenant, and discussing

     the SBA loan with Debtor.
25
            F.     Fee and Employment Applications
26
27          Hours Worked:        5.4                  Fees: $1,364.00
28

                                             11
       FIRST INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
          OF MICHAEL JAY BERG ER; DECLARATIONS OF MICHAEL JAY BERGER AND MANUK
                               BOYAJIAN IN SUPPORT THEREOF
        Case 2:21-bk-11230-WB       Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40           Desc
                                    Main Document    Page 12 of 76



               Applicant recorded time under this category for preparing the Application to

 2      Employ the Applicant as general Bankruptcy Counsel including researching and

        disclosing all prior connections with the Debtor.
 4
               G.     Claims Administration and Objections

 6             Hours Worked:        1.1                     Fees: $475.00

               Applicant recorded time under this category for reviewing the claims of the Los
    8
        Angeles Tax Collector, The State Tax Authority, drafting a Notice of Claims Bar Date,

10      and communicating with the United States Small Business Administration regarding the

        Debtor’s use of borrowed funds.
12
               H.     Asset Analysis
13
14             Hours Worked:        0.5                     Fees: $257.50

15             Applicant recorded time under this category for services related to
16
        communications with Debtor regarding the 7 day compliance and preparation of the
17
18      schedules.

19             I.     Litigation
20
               Hours Worked:        0.2                     Fees: $40.00
21
22             Applicant recorded time under this category for services related to researching

23      civil lawsuit involving tenant Rainbow Academy.
2
        VII.   FACTORS RELEVANT IN DETERMINING THE ALLOWANCE OF
25
        FEES
26
27             A.     Legal Standard
28
                                                12
          FIRST INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
             OF’ MICHAEL JAY BERGER; DECLARATIONS OF MICHAEL JAY BERGER AND MANUK
                                  BOYAJIAN IN SUPPORT THEREOF
     Case 2:21-bk-11230-WB            Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                 Desc
                                      Main Document    Page 13 of 76



 1            Bankruptcy Code Section 330 authorizes compensation for professionals rendering

 2    services in connection with a bankruptcy case. The responsibility for deterinining

     reasonable compensation under Section 330 for services rendered to the estate rests with
 4
     the bankruptcy court and the court’s decision is final unless there is an abuse of
                                                                      (9t
 6    discretion. In re Nucorp Energy, Inc., 764 F.2d 655, 657              Cir. 1985). Bankruptcy

     Code Section 330 requires that the
 8
     compensation awarded be “for actual, necessary services” taking into account the time

10   spent on such services, the rates charged, and the value of the services rendered. 11
11   U.S.C. §330(a)(1)(3).
12
              Prior to the enactment of the Bankruptcy Code, the Ninth Circuit followed the
13
14   judicially created “strict rule of economy” doctrine. See In re THC Financial Corp., 659

15   F.2d 951, 955 n.2   (9t11
                                 Cir. 1981), cert. denied, 456 U.S. 977 (1982). Bankruptcy Code
16
     Section 330 was enacted to overrule this doctrine, and to ensure adequate compensation
17
18   for bankruptcy attorneys so that qualified specialists would not be forced to abandon the

19   practice of bankruptcy law in favor of more remunerative areas. In re Nucorp Energy,
20                                                                                  (9th
     Inc., supra, 764 F.2d at 658; In re Powerline Oil Co., 71 B.R. 767, 770               Cir. BAP
21
22   1986).
                                                              (9th
23            In the case of In re Yermakov, 718 F.2d 1465           Cir. 1983), the Ninth Circuit
24
     discussed the test to be used to calculate a reasonable attorney fee beyond the factors
25
     listed in Bankruptcy code Section 330. The Court stated that, “the primary method used
26
27   to determine a reasonable attorney fee in a bankruptcy case is to multiply the number of
28
     hours expended by an hourly rate. Id. at 1471. This method has been referred to as the
                                             13
       FIRST INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
          OF MICHAEL JAY BERGER; DECLARATIONS OF MICHAEL JAY BERGER AND MANUK
                               BOYAJIAN IN SUPPORT THEREOF
     Case 2:21-bk-11230-WB        Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                 Desc
                                  Main Document    Page 14 of 76



     “lodestar” or basic fee test, which, if warranted, can be adjusted upward or downward. In
 1
 2   that regard, the Ninth Circuit in Yermakov made specific reference to Johnson v. Georgia
                                                        (Sth
     Highway Express, Inc., 488 F.2d 714, 717-19               Cir. 1974), where the Court of Appeals
 4
     for the Firth Circuit listed twelve factors that should be considered in awarding attorneys’

 6   fees. These so-called “Johnson factors” have been referred to and utilized by many
 7
     courts throughout the country in determining and awarding fees in bankruptcy cases.
                                    .




 8
     See, e.g., Powerline Oil Co., supra, 71 B.R. at 771, and cases cited therein. These factors

10   include, among others: the time and labor required; the novelty and difficulty of

     the questions involved; the skill required to perform the legal services properly; the
12
     preclusion of other employment by the attorney due to acceptance of the case; the
13
14   customary fee; whether the fee is fixed or contingent; the amount involved, and the

15   results obtained; the experience, reputation and the ability of the attorneys; the
16
     undesirability of the case; and awards in similar cases.
17
18          The Ninth Circuit Bankruptcy Appellate Panel has concluded that the “loadstar”

19   approach coupled with consideration of the “Johnson factors” is the appropriate standard
20
     to be applied in determining and awarding professional fees in a bankruptcy case.
21
22   Powerline Oil Co.,
                                                                             (9th
23   supra, 71 B.R. at 771; see also In re Mednet, 251 B.R. 103, 108                Cir. BAP 2000). In
24
     this Application, Applicant is not seeking any upward adjustment in the “loadstar”
25
     approach to its request for compensation. The requested fees arc the product of the
26
27   number of hours expended by Applicant’s professionals in representing the interests of
28
     the Debtor multiplied by their respective hourly rates.
                                                   14
       FIRST INTERIM APPLICATJON FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
          OF MICHAEL JAY BERG ER; DECLARATIONS OF MICHAEL JAY BERGER AND MANUK
                               BOYAJIAN IN SUPPORT THEREOF
     Case 2:21-bk-11230-WB       Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40              Desc
                                 Main Document    Page 15 of 76



            B.     Application of the Lodestar and Applicable Johnson Factors

 2                 1.     Time Spent

            Applicant’s time records, copies of which are attached to the Berger Declaration
 4
     as Exhibits “1” through “9”, demonstrate that during the Application Period, Applicant

 6   spent a total of 57.10 billed hours and 14.30 unbilled hours representing the Debtor.

     Applicant submits that his time records demonstrate that all of the time spent was
 8
     reasonable and necessary for the adequate representation of the Debtor in connection witl

10   the matters for which Applicant was employed.
11                 2.     Customary Fee/or Comparable Services
12
            Bankruptcy Code Section 330 requires that the bankruptcy court award fees in
13
14   bankruptcy cases based upon the costs of similar services rendered in non-bankruptcy

15   cases. This requirement is a departure from prior law governing the allowance of
16
     compensation. The drafters of the Bankruptcy Code abandoned the notions of
17
18   conservation of the estate and economy of administration which were pivotal concepts in

19   assessing compensation under the prior Bankruptcy Act. Rather, Congress attempted to
20
     attract bankruptcy law specialists to make the adjudication of bankruptcy cases more
21
22   efficient. This change “was based on the fundamental economic principle that the

23   payment of arbitrarily lower rates to lawyers in bankruptcy proceedings compared to
24
     market-established rates for non-bankruptcy legal service would cause
25
     attorneys to leave bankruptcy practice or to refrain from entering bankruptcy practice.
26
27   An inherent risk in this system... is that creditors would have to absorb the costs of
28
     improper and inefficient administration.” 3 COLLIER ON BANKRUPTCY,

       FIRST INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
          OF MICHAEL JAY BERGER; DECLARATIONS OF MICHAEL JAY BERGER AND MANUK
                               BOYAJIAN IN SUPPORT THEREOF
     Case 2:21-bk-11230-WB          Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40          Desc
                                    Main Document    Page 16 of 76



     330.04[61[a] at 330-59 (Alan N. Resnick and Henry J. Sommer, eds., 15th ed. Rev.
 1
 2   2008).

              The Applicant’s summary of services rendered, attached hereto as Exhibit “10”
 4
     pursuant to Local Bankruptcy Rule 2016-1 (a)(1)(G), depicts the hourly rates charged by

 6   the Applicant’s professionals, as well as the actual time spent by each professional for the

     services provided in this case. The Applicant submits that these rates are identical to the
 8
     rates the Applicant charges its non-bankruptcy clients.

10                  3.        The Experience, Reputation andAbility ofthe Attorneys Involved

11            The qualifications of the attorneys and paraprofessionals performing services on
12
     behalf of the Debtor are set forth in Exhibits “12” and “13”, attached to the Berger
13
14   Declaration. The Applicant believes that each of the persons listed on Exhibits “12” and

15   “13” are highly qualified to perform the services rendered on the Debtor’s behalf and
16
     have billing rates commensurate with similarly qualified attorneys and paraprofessionals.
17
18   The Applicant submits that it has a well-earned reputation for providing high quality

19   legal services in each of legal arenas in which it practices. As noted on Exhibit “12”,
20
     Michael Jay Berger is a Certified Legal Specialist in Bankruptcy Law and is an “AV”
21
22   rated lawyer as rated by Martindale Hubbell, and has maintained this rating continuously

23   for the past 26 years.
24
              C.     The Applicant Should be Compensated for All of its Fees
25
              Pursuant to Section 330 of the Bankruptcy Code, the Court may award to a
26
27   professional person, reasonable compensation for actual, necessary services rendered, and
28
     reimbursement for
                                             16
       FIRST INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
          OF MICHAEL JAY BERGER; DECLARATIONS OF MICHAEL JAY BERGER AND MANUK
                               BOYAJIAN IN SUPPORT THEREOF
     Case 2:21-bk-11230-WB       Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40            Desc
                                 Main Document    Page 17 of 76



     actual, necessary expenses incurred. 11 U.S.C. §330(a). As set forth above, the fees that
 1
 2   the Applicant requests compensation and the expenses for which the Applicant requests

     reimbursement are for actual and necessary services rendered and expenses incurred.
 4
            The Applicant submits that full compensation of fees and reimbursement of

 6   expenses requested in this Application pursuant to Bankruptcy Code Section 330 is

     appropriate. Authorizing full payment is also consistent with the priority scheme of the
 8
     Bankruptcy Code, which contemplates administrative claims having priority over general

10   unsecured claims. Thus, the Applicant respectfully requests that the Court approve the

     payment of compensation as requested in full.
12
            Further, Bankruptcy Code Section 331 was enacted to allow professionals to be
13
14   compensated, on an interim basis, throughout the pendency of the case. Bankruptcy

15   Code Section 33 1 provides in relevant part as follows:
16
              .any professional person.. .may apply to the court no more than once every 120
17          days after an order for relief under a case under this title, or more often if the cou
18          permits, for such compensation for services rendered before the date of such a
            application or reimbursement for expenses incurred before such date as is provide
19          under Section 330 of this title. After notice and a hearing, the court may allow an
20          disburse to such applicant such compensation and reimbursement.

21   11 U.S.C. §33 1. As enacted, the Bankruptcy Code expresses a strong legislative
22
     preference that attorneys should be awarded full compensation. Congress drafted Section
23
     331 to allow a Debtor’s attorneys to receive compensation during the case, instead of
24
25   being required to wait until the end of the case, which in some instances might be years
26
     away. H.R. Rep. No. 95-595, 95th Cong., 1st Session. 330 (1997). Authorizing full
27
28

                                             17
       FIRST INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
          OF MICHAEL JAY BERGER; DECLARATIONS OF MICHAEL JAY BERGER AND MANUK
                               BOYAJIAN IN SUPPORT THEREOF
        Case 2:21-bk-11230-WB        Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40           Desc
                                     Main Document    Page 18 of 76



        payment is also consistent with the priority scheme of the Bankruptcy Code which
    1
    2   contemplates administrative claims having priority over general unsecured claims.

               The Applicant submits that interim compensation pursuant to Bankruptcy Code
    4
        Section 33 1 is appropriate. In view of the strongly expressed legislative intent and the

    6   priority requirement of the Bankruptcy Code, the Applicant respectfully requests that the

        Court approve the payment of compensation as requested in full.
    8
        VIII. SOURCES OF PAYMENT OF ALLOWED FEES AND EXPENSES

10             According to the Debtor’s April 2021 bank statement, Debtor currently has

11      approximately $393.00 in the general debtor-in-possession bank account. Debtor resumed
12
        collecting rental income from Rainbow effective May 2021. In the Event the Debtor does
13
14      not have sufficient funds in its debtor-in-possession account to pay the balance of the

1       Court approved fees, Applicant agrees to enter into a payment plan with the Debtor
16
        IX.    CONCLUSION
17
18             WHEREFORE, Applicant requests this Court enter an order as follows:

19            1.      Approving the Application of Applicant and awarding, as a first interim
20
        payment of fees, compensation of $24,454.00, and reimbursement of costs of $791.43,
21
22      for a total of $25,245.43;

23            2.      Immediately upon entry of this order, Applicant shall be permitted to draw
24
        down on the $18,742.00 retainer held in Applicant’s Client Trust Account to satisfy the
25
        award of fees and costs;
26
27
28

                                                18
          FIRST INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
             OF MICHAEL JAY BERGER; DECLARATIONS OF MICHAEL JAY BERGER AND MANUK
                                  BOYAJIAN IN SUPPORT THEREOF
     Case 2:21-bk-11230-WB       Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40         Desc
                                 Main Document    Page 19 of 76



           3.      Immediately upon entry of this order, the Debtor shall pay to Applicant
 1
 2    $6,503.43, representing the balance of fees and reimbursable expenses awarded to
 3
     Applicant in connection with this Application;
 4
          4.       Debtor and Applicant agree to enter into a payment arrangement in the
 5
 6   event Debtor does not have sufficient funds in its debtor-in- possession account to pay
 7
     Applicant’s fees and costs in full upon entry of the order approving this Application; and
 8
          5.       Granting such other and further relief as is just and proper.
 9
10
11
     Dated:     /444/   Y?   2D1-/         LAW OFFICES OF MICHAEL JAY BERGER
12
13
14                               By:   C
                                                                     i/
15                                         Counsel for Debtor-In-Pos es on
16                                         MIvIZ Holdings, LLC

17
18
19
20
21
22
23
24
25
26
27
28

                                            19
      FIRST INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
         OF MICHAEL JAY BERGER; DECLARATIONS OF MICHAEL JAY BERGER AND MANUK
                              BOYAJIAN IN SUPPORT THEREOF
     Case 2:21-bk-11230-WB             Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40             Desc
                                       Main Document    Page 20 of 76



 1
                            DECLARATION OF MICHAEL JAY BERGER
 2

     I, Michael Jay Berger, declare and state as follows:
 4
             1.        I am an Attorney at Law, licensed to practice before all of the courts in the

 6   State of California, and in the United States District Court for the Central District of

     California. I have personal knowledge of the facts set forth below and if called to testif’
 8
     as to those facts, I could and would competently do so.

10          2.      The First Interim Application for Compensation and Reimbursement of

     Expenses (“Application”) submitted by myself (the “Applicant”) for February 17, 2021
12
     through May 16, 2021 (the “Application Period”), complies with the guidelines of the
13
14   Office of the United States Trustee (the “OUST”).

15          3.      I have reviewed this Application and it complies with LBR 2016-1.
16
            4.      I have complied with LBR 2016-1(a)(1)(A)(i) on page 4, lines 1 —27, and
17
18   page 5, lines 1   —   11, under section II of this Application where I describe the general

19   operations of the Debtor.
20
            5.      I have complied with LBR 2016-1(a)(1)(A)(iii) on page 3, lines 1        -   5 under
21
     section I of this Application, which provides Debtor’s total balance remaining in the
22
23   Client Trust Account, and on page 18, lines 8— 15 under section 8, Debtor’s total balance
24
     remaining in its non-cash collateral account.
25
            6.     I have complied with LBR 2016-1(a)(1)(B) on page 2, lines 16         -   18, under
26
27   section I, (items 3    -   5), where the date of entry of the order approving my employment
28
     application was entered, and the date of my last granted fee application, if applicable.
                                             20
       FIRST INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
          OF MICHAEL JAY BERGER; DECLARATIONS OF MICHAEL JAY BERGER AND MANUK
                               BOYAJIAN IN SUPPORT THEREOF
     Case 2:21-bk-11230-WB        Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40          Desc
                                  Main Document    Page 21 of 76



 1                  I have complied with LBR 2016-1(a)(1)(C) in section I of this Application,

 2   item 6, where I provide listings of the amount of fees and expenses previously requested,

     those approved by the Court, and how much was received, if applicable.
 4
            8.      I have complied with LBR 2016-1(a)(1)(D) on page 7, lines 28, and page 8,

 6   lines 1 —28 under section V of this Application, which accurately reflects the services

     rendered and expenses incurred by the Applicant during the Application Period.
 8
            9.      Neither I, nor any member of my firm, have any agreement or
 9
10   understanding of any kind or nature to divide, pay over or share any portion of the fees to

     be awarded to me with any other person, attorneys or entity, except as among the
12
     members of the Applicant. I have strived to provide legal services to MMZ Holdings,
13
14   LLC (“Debtor”), debtor and debtor-in-possession herein, in the most cost-efficient

15   method, while maintaining the high quality of service expected from and provided by my
16
     professionals. I believe the billing rates for my professionals are reasonable and
17
18   commensurate with the rates charged by similarly-qualified professionals providing

19   similar services. I am a Certified Legal Specialist in Bankruptcy Law and I am an “AV”
20
     rated lawyer as rated by Martindale Hubbell, and have maintained this rating
21
22   continuously for the past 26 years.

23          10.    I received a total retainer of $20,000.00. On February 12, 2021, Debtor paid
24
     $10,000.00 of the $20,000.00 retainer. On February 16, 2021, Debtor paid the remaining
25
     $10,000.00 of the $20,000.00 retainer. On February 16, 2021, Debtor paid the Chapter 11
26
27   filing fee of$ 1,738.00. The work that I have done and will continue to do on the Debtor’s
28
     behalf will be billed at the hourly rates specified in the fee agreement.
                                             21
       FIRST INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
          OF MICFIAEL JAY BERGER; DECLARATIONS OF MICHAEL JAY BERGER AND MANUK
                               BOYAJIAN IN SUPPORT THEREOF
     Case 2:21-bk-11230-WB        Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40              Desc
                                  Main Document    Page 22 of 76



             11.    I have complied with LBR 2016-1 (a)( 1 )(E) in Exhibits “1” through “9”,
 1
 2   and incorporated herein by this reference, which provide detailed listings of all time spent

     by attorneys and paraprofessionals showing the date the services were rendered, the
 4
     nature of the services rendered, who rendered the services, the time required for the

 6   performance of such services, and the fee associated with each service rendered,

     segregated according to the OUST guidelines. All services performed by my
 8
     professionals were recorded in time increments of one-tenth (0.1) of an hour. All

10   services performed by my paralegals, legal assistants and professional staff were
11   professional in nature and if not performed by the paraprofessionals, would have been
12
     performed by attorneys.
13
14          12.    I have complied with LBR 2016-1(a)(1)(F) in Exhibit “1 1”, and

15   incorporated herein by this reference, which provides a listing of all expenses for all
16
     matters on behalf of the Debtor during the Application Period, organized by category of
17
18   expense pursuant to LBR 2016-1(a)(1)(F).

19          13.    I have complied with LBR 2016-1 (a)( 1 )(G) in Exhibit “10”, and
20
     incorporated herein by this reference, which provides a summary of all of the attorneys
21
22   and paraprofessionals who devoted time on this case during the Application Period, along

23   with our billing rates, total hours expended and total fees billed.
24
            14.    I have complied with LBR 2016-1(a)(1)(H) by providing as Exhibits “12”
25
     and “13” to this Application, my resume and the firm CV detailing the qualifications of
26
27   the attorneys and paralegals whom have rendered services on the Debtor’s behalf,
28
     incorporated herein by this reference. I believe that each of the persons listed in Exhibits
                                             22
       FIRST INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
          OF MICHAEL JAY BERGER; DECLARATIONS OF MICHAEL JAY BERGER AND MANUK
                               BOYAJIAN IN SUPPORT THEREOF
     Case 2:21-bk-11230-WB        Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40             Desc
                                  Main Document    Page 23 of 76



     “12” and “13” is highly qualified to perform the services rendered on the Debtor’s behalf
 1
 2   and have billing rates commensurate with similarly qualified attorneys and
 3
     paraprofessionals.
 4
            15.    I have complied with LBR 2016-1(a)(l)(J) on page 22 of this application

 6   because either a declaration from the client indicating that the client has reviewed my fee

     application is provided in this Application, or if none provided, I have described the steps
 8
     I have taken to obtain the client’s declaration and the client’s response thereto.

10          16.    Attached hereto as Exhibit “14” is the Notice of this Application served in
11   accordance with LBR 2016-1(a)(2)(B).
12
            17.    Debtor and I agree to enter into a payment arrangement in the event Debtor
13
14   does not have sufficient funds in its debtor-in- possession account to pay my fees and
15
     costs in full upon entry of the order approving this Application.
16
            I declare under penalty of peijury that the foregoing is true and correct and that
17
18   this declaration is executed on May   ‘         ,   2021 at Beverly Hills, California.




21                                                elJaBerge




24
25
26
27
28

                                             23
       FIRST INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
          OF MICHAEL JAY BERGER; DECLARATIONS OF MICHAEL JAY BERGER AND MANUK
                               BOYAJIAN IN SUPPORT THEREOF
                                                      ___




     Case 2:21-bk-11230-WB        Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                 Desc
                                  Main Document    Page 24 of 76



                            DECLARATION OF MANUK BOYAJIAN
 1
 2    I, Manuk Boyajian, declare and state as follows:

             1.     I am the Owner and Managing Member of the Debtor, MMZ Holdings,
 4
      LLC (the “Debtor”). I have personal knowledge of the facts set forth below and if called

 6    to testiiy as to those facts, I could and would competently do so.

             2.     1 have reviewed the attached First Interim Application for Compensation
 8
      and Reimbursement of Expenses of Michael Jay Berger (“Fee Application”), and I have

10    no objection to the Fee Application.
11           3.     As of April 30, 2021 the Debtor has $383.00 in its general debtor-in-
12
     possession account. Debtor and Applicant agree to enter into a payment arrangement in
13
14   the event Debtor does not have sufficient funds in its debtor-in- possession account to pay
15   Applicant’s fees and costs in full upon entry of the order approving this Application.
16
17
18           I declare under penalty of perjury that the foregoing is true and correct and that

19   this declaration is executed on May 31, 2021 at Los Angeles                    ,   California.
20
21                                                               /9z7’/         /
22                                                       Manuk Boyajran
23
24
25
26
27
28
                                            24
       FIRST INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
          OF MiCHAEL JAY BERGER; DECLARATIONS OF MICHAEL JAY BERGER AND MANUK
                               BOYAJIAN IN SUPPORT THEREOF
Case 2:21-bk-11230-WB   Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40   Desc
                        Main Document    Page 25 of 76




                        EXHIBIT 1
       Case 2:21-bk-11230-WB             Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                   Desc
                                         Main Document    Page 26 of 76



Law Offices of Michael Jay Berger
9454 Wilshire Blvd. 6th Floor
Beverly Hills, CA 90212-2929



Invoice submitted to:
MMZ Holdings LLC Chapter 11
Michael ltaev
1213 Centinela Avenue
Inglewood, CA 90302



May 18, 2021


Invoice #875


               Professional Services
                                                                                                Hrs/Rate          Amount

               Relief From Stay Proceedings

  4/21/2021 SD       Review the relief from stay motion filed by Melissa Thomas (0.4); email       0.60           297.00
                     Debra Reed to prepare a response and provide my comments re the             495.00/hr
                     appraisal (0.1); email a copy to client with my comments (0.1)

               MJB   Review the Motion for Relief from Stay filed by Melissa Thomas,               0.20           119.00
                     analysis re response thereto                                                595.00/hr

               DR    Discuss budget and response to relief from stay motion                        0.40           174.00
                                                                                                 435.00/hr

  4/22/2021 DR       Discussion with Manuk, discussion of reply to motion for relief from          0.50           217.50
                     stay, cash collateral motion, budget                                        435.00/hr

               DR    Email regarding property Appraisal to Client                                  0.10            43.50
                                                                                                 435.00/hr

               SD    Discuss the need for the appraisal report and adequate protection             0.10            49.50
                     payments with Debra Reed to communicate to Manuk B., Debtor’s               495.00/hr
                     principal

               SD    Review and respond to Manuk B’s email regarding the appraisal for the         0.20            99.00
                     property and explain the importance of having one done asap                 495.00/hr

               MJB   Review emails from Debra, Sofya D and the client re the need for an           0.10            59.50
                     appraisal as part of our opposition to the Motion for Relief from Stay      595.00/hr

  4/23/2021 MJB      Telephone call from client re the motion for relief from stay; telephone      0.10            59.50
                     conference with Debra Reed re same                                          595.00/hr
       Case 2:21-bk-11230-WB          Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                     Desc
                                      Main Document    Page 27 of 76



MMZ Holdings LLC Chapter 11                                                                                 Page       2


                                                                                             Hrs/Rate            Amount

  4/23/2021 DR    Discussion of Reply to Relief from Stay Motion                                0.50             217.50
                                                                                              435.00/hr

  4/26/2021 DR    Call with Benjamin Nachimson re relief from stay motion filed by              0.20               87.00
                  Melissa Thomas                                                              435.00/hr

            DR    Email Offer to Nachimson counsel for Melissa Thomas 2nd offer new             0.10               43.50
                  repayment terms.                                                            435.00/hr

            DR    Email client requesting loan documentation re Melissa Thomas                  0.10               43.50
                                                                                              435.00/hr

            DR    Email Client 2nd offer to Melissa Thomas re Adequate Protection               0.10               43.50
                  Payments                                                                    435.00/hr

            SD    Review the adequate protection payment proposal made by Debra                 0.10               49.50
                  Reed to the Movant per our last week’s discussion regarding attempt to      495.00/hr
                  resolve the pending relief from stay motion

            DR    Discussion of adequate protection payments to 2nd lienholder.                 0.20               87.00
                                                                                              435.00/hr

            DR    Draft Form F 4001-1 Response to Motion Regarding the automatic stay           0.50             217.50
                                                                                              435.00/hr

            DR    Draft Memorandum of Points and Authorities in support of Response to          1.50             652.50
                  Motion Regarding the automatic stay                                         435.00/hr

            DR    Draft Declaration of Manuk Boyajina in support of Response to Motion          0.50             217.50
                  Regarding the automatic stay                                                435.00/hr

            DR    Email Client Draft Reply to Relief from stay motion with signing              0.20    NO CHARGE
                  instructions                                                                435.00/hr

            SD    Call with Manuk to go over the draft response and answer his                  0.20               99.00
                  questions re the case and the payments to Movant                            495.00/hr

            MJB   Review email from Benjamin Nachimson rejecting our settlement offer            0.10              59.50
                  and refusing to entertain further settlement offer, telephone conference     595.00/hr
                  with the client re same

  4/27/2021 DR    Draft and send email to Ben Nachimson, counsel for Melissa Thomas             0.10               43.50
                  offering adequate protection payments.                                      435.00/hr

            DR    Read and review email from Ben Nachimson, counsel for Melissa                 0.10               43.50
                  Thomas declining adequate protection payments and forward to client         435.00/hr

            DR    Revise Form F 4001-1 RFS. Response SD’s edits
                                                          -                                     0.50             217.50
                                                                                              435.00/hr
      Case 2:21-bk-11230-WB            Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                   Desc
                                       Main Document    Page 28 of 76



MMZ Holdings LLC Chapter 11                                                                                  Page       3


                                                                                              _Jr/Rate          Amount

  4/27/2021 DR    Revise Reply to Relief from Stay Motion SD edits                                 2.00         870.00
                                                                                                 435.00/hr

            DR    Draft MJB Declaration to Reply to RFS Motion                                     0.30         130.50
                                                                                                 435.00/hr

            DR    Draft Declaration for Manuk Boyajian Reply to RFS Motion                         0.70         304.50
                                                                                                 435.00/hr

            DR    Prepare Exhibits to Reply to RFS Motion                                          0.50    NO CHARGE
                                                                                                 435.00/hr

            SD    Revise the Response to Melissa Thomas Relief From Stay Hearing                   1.00         495.00
                  and write my comments and go over them with Debra Reed for her to              495.00/hr
                  incorporate my comments in the revised Response

            MJB   Review and approve draft Response to Motion for Relief from Stay                 0.10             59.50
                                                                                                 595.00/hr

   5/5/2021 DR    Send client 3 filings in case docket numbers 32, 33 and 34 regarding             0.10    NO CHARGE
                  RFS Motion                                                                     435.00/hr

            DR    Review three filings in case, docket numbers 32,33, and 34, replies to           0.40         174.00
                  our response to RFS motion                                                     435.00/hr

            SD    Review Melissa Thomas Reply to MMZ’s Response to Motion for                      0.40         198.00
                  Relief From Stay (0.2); send client an email with the list of items to be      495.00/hr
                  done prior to the hearing (0.2)

            DR    Email Client with next steps in the relief from stay motion in advance of        0.10             43.50
                  hearing.                                                                       435.00/hr

            SD    Discuss the issues with the upcoming Relief From Stay Hearing with               0.10             49.50
                  Debra Reed and ask her to send another email to Debtor’s principals            495.00/hr

            MJB   Review emails from Debra Reed re proposed adequate protection                    0.10             59.50
                  payments to the holders of the first and second, reply filed by Melissa        595.00/hr
                  Thomas

            SD    Review the appraisal report submitted by client and discuss it with              0.30         148.50
                  Debra Reed and ask her to prepare and file appraiser’s declaration             495.00/hr

            DR    Client called and sent over a new appraisal and discussed financing.             0.30         130.50
                                                                                                 435.00/hr

   5/6/2021 DR    Communicate with client regarding authenticating the new appraisal.              0.10             43.50
                                                                                                 435.00/hr

            DR    Draft Declaration for real estate appraiser.                                     0.50    NO CHARGE
                                                                                                 435.00/hr
      Case 2:21-bk-11230-WB           Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                    Desc
                                      Main Document    Page 29 of 76



MMZ Holdings LLC Chapter 11                                                                                Page       4


                                                                                              Hrs/Rate          Amount

   5/6/2021 DR    Discussion of appraisal of property                                            0.10             43.50
                                                                                               435.00/hr

            SD    Discuss the upcoming hearing on Melissa Thomas Relief From Stay                0.10             49.50
                  Motion and the appraisal with Debra Reed                                     495.00/hr

   5/7/2021 SD    Check with Debra re the status of the appraisal and evidence of APO            0.10             49.50
                  payments                                                                     495.00/hr

            DR    Receive Declaration from Appraiser. Review. Prepare to file with Court.        0.10    NO CHARGE
                                                                                               435.00/hr

            SD    Review the Supplemental Declaration of Appraiser with evidence of              0.10             49.50
                  current fair market value of the property in support of Opposition to        495.00/hr
                  Thomas relief from stay motion

            DR    Draft Supplemental Declaration Of Ha Seoup Bang And Real Estate                0.30           130.50
                  Appraisal In Support Of MMZ Holdings LLC, The Debtor’s Response              435.00/hr
                  To Creditor Melissa Thomas’s Motion For Relief From The Automatic
                  Stay. Attach Appraisal.

           MJB    Review and approve draft Supplemental Opposition to Creditor’s                 0.10             59.50
                  Motion for Relief from Stay, declaration authenticates the attached          595.00/hr
                  appraisal

           DR     Client called to confirm receipt of appraisal and declaration and that we      0.10             43.50
                  filed with court today. Also acknowledged receipt of SBA related email.      435.00/hr

           DR     Request payment history from MMZ for 2 secured creditors                       0.10             43.50
                                                                                               435.00/hr

           YN     File Supplemental Declaration in Support to the Response                       0.10    NO CHARGE
                                                                                               225.00/hr

  5/10/2021 MJB   Prepare for hearing on the Melissa Thomas Motion for Relief from Stay          0.30           178.50
                  (.2) Prepare email to client re payments to Melissa Thomas, Samantha         595.00/hr
                  Navarro and the LA County Tax Collector since the debtor filed
                  bankruptcy (.1)

           MJB    Review email from Manuk Boyajian re debtor has not made any                    0.10             59.50
                  payments to anyone since it filed bankruptcy and it has not received         595.00/hr
                  any money from Rainbow during that time either

  5/11/2021 MJB   Final Preparation for Oral Argument (.2); Appear by Zoom Video                 1.10           654.50
                  Conference for the hearing on the Melissa Thomas Motion for Relief           595.00/hr
                  from Stay (.5); Calendar all dates set by the Court, prepare email to the
                  client re what happened at the hearing and what it needs to do now
                  and with analysis re the Single Asset Real Estate issue (.4)

           SD     Review the summary of today’s relief from stay hearing, discuss with           0.20            99.00
                  Michael Berger and calendar the dates and deadlines                          495.00/hr
      Case 2:21-bk-11230-WB           Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40      Desc
                                      Main Document    Page 30 of 76



MMZ Holdings LLC Chapter 11                                                                  Page       5


                                                                                Hrs/Rate          Amount

            SUBTOTAL:                                                       [     17.20           740750]

            For professional services rendered                                    17.20       $7,407.50
Case 2:21-bk-11230-WB   Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40   Desc
                        Main Document    Page 31 of 76




                        EXHIBIT 2
       Case 2:21-bk-11230-WB              Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                     Desc
                                          Main Document    Page 32 of 76



Law Offices of Michael Jay Berger
9454 Wilshire Blvd. 6th Floor
Beverly Hills, CA 90212-2929



Invoice submitted to:
MMZ Holdings LLC Chapter 11
Michael ltaev
1213 Centinela Avenue
Inglewood, CA 90302



May 18, 2021


Invoice #875


               Professional Services
                                                                                                   Hrs/Rate          Amount

               Case Administration

  2/17/202 1 DR      Provide Template to clients and request past 6 months cash flows and             0.20    NO CHARGE
                     6 months of projected P&L.                                                     435.00/hr

               YN    Telephone call with client and Eddie re the DIP accounts and the Cash            0.30            67.50
                     Collateral Motion, send email re same                                          225.00/hr

               DR    Communicate with SD and MJB regarding the need to update the SOS                 0.10            43.50
                     CA records of Managing Member                                                  435.00/hr

               YN    Contact Trustee Sale to confirm receipt of the bankruptcy                        0.10            22.50
                                                                                                    225.00/hr

               MJB   Review email and letter from UST re the Initial Debtor Interview,                0.10            59.50
                     forward same to the client and to Sofya D                                      595.00/hr

               EG    Review E-mail from D. Reed re: Lexis Nexis search for Manuk                      0.30            60.00
                     Boyajian, conduct search, review results and draft E-mail to D. Reed           200.00/hr
                     re: same

  2/18/202 1 MJB     Review and sign authorization for direct contact with the UST                    0.10            59.50
                                                                                                    595.00/hr

               SD    Inform client of the date and time for the meeting of creditors and initial      0.10            49.50
                     debtor interview                                                               495.00/hr

               YN    Telephone call with client re DIP account and to arrange a time for a            0.20            45.00
                     conference call                                                                225.00/hr
      Case 2:21-bk-11230-WB            Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                    Desc
                                       Main Document    Page 33 of 76



MMZ Holdings LLC Chapter 11                                                                                 Page       2


                                                                                               Hrs/Rate          Amount

  211812021 DR    Telephonic meeting with MMZ Manager, Michael ltaev, MMZ General                 0.50    NO CHARGE
                  Partner Manuk Boyajian, and MMZ Advisor, Ed Mazzarino, to go over             435.00/hr
                  needs for 7 day package.

            YN    Telephone conference call with client, Eddie, and Manuk re 1st Day              0.50    NO CHARGE
                  Motions and 7 day package                                                     225.00/hr

            YN    Email client and request for picture ID                                         0.10    NO CHARGE
                                                                                                225.00/hr

            DR    Draft email of information requests to client                                   0.20             87.00
                                                                                                435.00/hr

            MJB   Review Notice re Meeting of Creditors, be sure that the meeting is on           0.10             59.50
                  calendar                                                                      595.00/hr

  2/19/2021 YN    Prepare the letter requesting for the recorded petition                         0.10             22.50
                                                                                                225.00/hr

  2/22/2021 SD    Review the deeds of trust for all loans (0.6); review the commercial            1.20           594.00
                  lease agreement (0.6)                                                         495.00/hr

            EG    Review E-mail from Y. Nipha re: compiling and redacting 6 months of             0.40    NO CHARGE
                  bank statements, compile and redact statements, reply to E-mail               200.00/hr

  2/23/202 1 YN   Telephone conference call with the client re documents for the 7 day            0.40             90.00
                  package                                                                       225.00/hr

            YN    Telephone call with client to obtain facts and information from the client      1.00           225.00
                  and review the documents for the 7 day package                                225.00/hr

            YN    Draft and prepare the 7 day package                                             3.00           675.00
                                                                                                225.00/hr

            SD    Remind Yathida to mail out the certified copy of the petition for               0.20             99.00
                  recording (0.1); find out from the client the status of setting up DIP        495.00/hr
                  accounts (0.1)

  2/24/202 1 SD   Review the 7-day compliance, check against information provided by              1.90           940.50
                  client and provide my comments to Yathida (0.9); prepare the                  495.00/hr
                  statement of major issues and timetable report (0.8); review and revise
                  the budget (0.2)

            YN    Make revisions to the 7 day package per S. Davtyan’s comments and               1.20    NO CHARGE
                  email to client                                                               225.00/hr

   3/2/2021 SD    Review the deficiencies and provide my comments to Yathida to                   0.50           247.50
                  address with Debtor’s principal and file today                                495.00/hr

            YN    Telephone call with client and Lisa Adjoda with Wise Funding re UCC             0.30             67.50
                  Financing, send email to Lisa re same                                         225.00/hr
      Case 2:21-bk-11230-WB            Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                 Desc
                                       Main Document    Page 34 of 76



MMZ Holdings LLC Chapter 11                                                                              Page       3


                                                                                            Hrs/Rate          Amount

   3/2/2021 YN    Telephone call with client re the bankruptcy schedules and continue to       1.50           337.50
                  prepare the deficiencies                                                   225.00/hr

   3/4/2021 SD    Review the amendments for filing to fix the ECF error                        0.10    NO CHARGE
                                                                                             495.00/hr

            YN    Draft the amendments, call and email client re same                          0.40             90.00
                                                                                             225.00/hr

  3/16/2021 DR    Remind client of Initial Debtor Interview tomorrow                           0.10             43.50
                                                                                             435.00/hr

            DR    Plan & Prepare Client for Initial Debtor Interview and 341(a) meetings       0.60           261.00
                                                                                             435.00/hr

            MJB   Review Order Scheduling Initial Ch 11 Status Confernce                       0.10             59.50
                                                                                             595.00/hr

  3/17/2021 MJB   Represent the debtor at the initial debtor interview                         0.50           297.50
                                                                                             595.00/hr

           SD     Discuss the Initial Debtor Interview with Michael Berger and Debra           0.20             99.00
                  Reed and email client with the outstanding MOR and compliance items        495.00/hr

            PG    Draft my Declaration for Order Scheduling Initial Chapter 11 Status and      0.20             40.00
                  Case Management Conference                                                 200.00/hr

  3/18/2021 SD    Call and email client to go over the necessary amendments to the             0.10             49.50
                  schedules and the budget                                                   495.00/hr

           DR     Discussion of amending schedule to update assets                             0.40           174.00
                                                                                             435.00/hr

           DR     Client called to discuss Rainbow Children’s Academy.                         0.20             87.00
                                                                                             435.00/hr

           YN     Telephone call with client re the Initial Debtor Interview                   0.20             45.00
                                                                                             225.00/hr

           KM     Several email communications with OUST regarding transcripts for             0.40    NO CHARGE
                  341a meeting                                                               225.00/hr

  3/19/2021 SD    Review Peter Garza’s declaration regarding the scheduling order for          0.10             49.50
                  initial status hearing                                                     495.00/hr

           EG     Travel time to, from and spend to get blank CD-RWs for Trustee               1.00    NO CHARGE
                                                                                             200.00/hr

           EG     Time spent at FedEx to mail CEJ-RW’s for Trustee                             0.70    NO CHARGE
                                                                                             200.00/hr
      Case 2:21-bk-11230-WB             Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                      Desc
                                        Main Document    Page 35 of 76



MMZ Holdings LLC Chapter 11                                                                                    Page       4


                                                                                                  Hrs/Rate          Amount

  3/22/2021 EG     Confer with D. Reed re; MMZ transcript status                                     0.10    NO CHARGE
                                                                                                   200.00/hr

  3/23/2021 KM     Telephone and email communications with Michael and Erol on how                   0.60    NO CHARGE
                   we can obtain 341a transcripts from OUST during the Covid period                225.00/hr

   4/1/2021 YN     Telephone call with client and schedule conference with M. Berger                 0.10    NO CHARGE
                                                                                                   225.00/hr

            EG     Review and reply to E-mails from U. Reed, M. Berger re: disc reader               0.30    NO CHARGE
                   needed for transcript CD                                                        200.00/hr

   4/2/2021 DR     Call with EdMazzarino and Michael ltaev regarding review of the Initial           0.90           391.50
                   Debtor Interview.                                                               435.00/hr

            DR     Review Rainbow Academy lease provided by client                                   0.20             87.00
                                                                                                   435.00/hr

   4/5/2021 SD     Review the email Debra Reed sent to client with the questions for the             0.10             49.50
                   continued meeting of creditors                                                  495.00/hr

   4/6/202 1 EG    Review and respond to E-mails from 0. Reed re; getting transcript from            0.50    NO CHARGE
                   disc to clients, pull file upload to folder and create link, forward same to    200.00/hr
                   her

   4/9/202 1 MJB   Review and reply to email from Maria Ramos of the UST re                          0.10             59.50
                   commercial liability insurance                                                  595.00/hr

            YN     Email client and telephone call with client re evidence of insurance              0.20             45.00
                                                                                                   225.00/hr

 4/12/2021 YN      Telephone call with client re expired insurance                                   0.10    NO CHARGE
                                                                                                   225.00/hr

 4/22/2021 SD      Prepare the Initial Status Conference Report                                      1.20           594.00
                                                                                                   495.00/hr

            YN     Email Manuk and request for picture ID                                            0.10    NO CHARGE
                                                                                                   225.00/hr

            EG     Travel time to, from and spent at Roybal to file Case Status                      3.00    NO CHARGE
                   Conference Report                                                               200.00/hr

 4/26/2021 MJB     Review email from client re minutes of member meeting, review draft               0.20           119.00
                   minutes (.1), conference with Sofya U re same (.1)                              595.00/hr

   5/6/2021 MJB    Prepare for the initial status conference (.1) Appear by phone for the            0.60           357.00
                   Initial Status Conference (.4); Prepare email to the client re dates and        595.00/hr
                   deadlines set at the status conference (.1)
      Case 2:21-bk-11230-WB           Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40      Desc
                                      Main Document    Page 36 of 76



MMZ Holdings LLC Chapter 11                                                                  Page       5


                                                                                Hrs/Rate          Amount
   5/7/2021 DR    Advise client on letter from IRS.                                0.10             43.50
                                                                                 435.00/hr
  5/12/2021 SD    Prepare a scheduling order after Initial Status Hearing          0.20             99.00
                                                                                 495.00/hr
  5/13/2021 YN    Draft Notice of Continued Status Hearing                         0.20             45.00
                                                                                 225.00/hr
           YN     Lodge the scheduling order                                       0.10    NO CHARGE
                                                                                 225.00/hr

           SUBTOTAL:                                                        [     28.80        7037.50]

           For professional services rendered                                     28.80       $7037.50
Case 2:21-bk-11230-WB   Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40   Desc
                        Main Document    Page 37 of 76




                        EXHIBIT 3
       Case 2:21-bk-11230-WB              Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                    Desc
                                          Main Document    Page 38 of 76



Law Offices of Michael Jay Berger
9454 Wilshire Blvd. 6th Floor
Beverly Hills, CA 902 12-2929



Invoice submitted to:
MMZ Holdings LLC Chapter 11
Michael ltaev
1213 Centinela Avenue
Inglewood, CA 90302



May 18, 2021


Invoice #875



               Professional Services
                                                                                                HrslRate            Amount

               Meeting of Creditors

  3/17/2021 MJB      Prepare for the initial debtor interview and the meeting of creditors         0.20             119.00
                                                                                                 595.00/hr

               MJB   Represent the Debtor at the Initial Meeting of Creditors (1.3); Calendar      1.40             833.00
                     continued hearing date and prepare email to client re the continued         595.00/hr
                     meeting of creditors (.1)

               MJB   Telephone conference with Sofya D re Michael ltaev’s testimony at the         0.50             297.50
                     meeting of creditors (.1); Prepare email to client re same (.2)             595.00/hr
                     Telephone conference with client re same (.2)

  3/18/2021 DR       Investigate getting the transcript from the Meeting of creditors with         0.20    NO CHARGE
                     Karine.                                                                     435.00/hr

   4/1/2021 DR       Review meeting transcript testimony which was provided to our office          1.30             565.50
                     as a recording by the trustee. Take notes.                                  435.00/hr

   4/2/2021 MJB      Conference with Debra Reed re the debtor’s testimony at the meeting,          0.10              59.50
                     getting the facts straight re payment of rent to the debtor and payments    595.00/hr
                     by the debtor, assets of the debtor

               DR    Plan & Prepare for meeting with Mike Itaez and Ed Mazzarino                   0.50             217.50
                     regarding review of the initial debtor interview                            435.00/hr

               MJB   Conference with Debra Reed re her conference with the client today,           0.10              59.50
                     client’s request for a continuance of the meeting of creditors and what     595.00/hr
                     to do re same
       Case 2:21-bk-11230-WB           Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                    Desc
                                       Main Document    Page 39 of 76



MMZ Holdings LLC Chapter 11                                                                                  Page       2


                                                                                               Hrs/Rate          Amount

   4/5/2021 DR     Request extension from US Trustee for the continued meeting of                 0.10              43.50
                   creditors                                                                    435.00/hr

            DR     Prepare questionnaire for clients in order to gain information for             0.50           217.50
                   creditors meeting.                                                           435.00/hr

            DR     Request loan related documents and cash flow information from clients          0.10              43.50
                                                                                                435.00/hr

            DR     Send client recording of interview Meeting of Creditors                        0.10    NO CHARGE
                                                                                                435.00/hr

            DR     Request extension from Creditor Lone Oak for 341 meeting.                      0.10              43.50
                                                                                                435.00/hr

            DR     Request extension of 2 weeks to the continued SBA for the 341(a)               0.10              43.50
                   meeting                                                                      435.00/hr

   4/6/2021 DR     Communicate via email with 3 Creditors’ Counsel (Lone Oak, Melissa             0.10              43.50
                   Thomas, & SBA) to reschedule the meeting of creditors.                       435.00/hr

            DR     Email Dare Law to determine if she approves the moving of the 341(a)           0.10              43.50
                   meeting to 4/28/2021 at 1:30 pm.                                             435.00/hr

            DR     Communicate extension to client of the 341(a) hearing                          0.10    NO CHARGE
                                                                                                435.00/hr

            DR     Email clients related to sending them the audio of the 341(a) meeting          0.10    NO CHARGE
                                                                                                435.00/hr

            DR     Confirm attendance of Manuk Boyajian at 341a meeting of creditors.             0.10    NO CHARGE
                                                                                                435.00/hr

  4/12/2021 MJB    Plan & Prepare for the continued meeting of creditors, telephone                0.10             59.50
                   conference with Sofya D re same                                               595.00/hr

  4/13/2021 DR     Discuss upcoming meeting of creditors with Client and also discussion          0.10              43.50
                   of Insurance renewal                                                         435.00/hr

            DR     Email Client date and time of 341a meeting of creditors                        0.10    NO CHARGE
                                                                                                435.00/hr

  4/21/2021 DR     Discussion of whether Manuk is available to attend the meeting of               0.20             87.00
                   creditors. Discussion of proceeds of loans. Discussion of relief from         435.00/hr
                   stay motion filed by Melissa Thomas

  4/26/2021 MJB    Telephone conference with Debra Reed re continued meeting of                    0.10             59.50
                   creditors                                                                     595.00/hr

  4/28/202 1 MJB   Exchange emails with Dare Law, Sofya and the client re changed                  1.30          773.50
                   information for the 341(a) call in information (.1); Represent the debtor     595.00/hr
                   at the continued meeting of creditors (1.1); Telephone conference with
       Case 2:21-bk-11230-WB          Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                  Desc
                                      Main Document    Page 40 of 76




MMZ Holdings LLC Chapter 11                                                                              Page       3


                                                                                            Hrs/Rate          Amount

                  Sofya D re what happened at the 341(a) meeting, amended the
                  debtor’s Schedule B re accounts receivable (.1)

  4/28/2021 SD    Find out how today’s 341a meeting went (0.1); review client’s email          0.20             99.00
                  regarding the amendments needed from the meeting of creditors (0.1)        495.00/hr


            SUBTOTAL:                                                                   [       7.90       3,752.00]

            For professional services rendered                                                  7.90      $3,752.00
Case 2:21-bk-11230-WB   Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40   Desc
                        Main Document    Page 41 of 76




                        EXHIBIT 4
       Case 2:21-bk-11230-WB             Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                  Desc
                                         Main Document    Page 42 of 76



Law Offices of Michael Jay Berger
9454 Wilshire Blvd. 6th Floor
Beverly Hills, CA 90212-2929



Invoice submitted to:
MMZ Holdings LLC Chapter 11
Michael ltaev
1213 Centinela Avenue
lnglewood, CA 90302



May 18, 2021


Invoice #875


               Professional Services
                                                                                             Hrs/Rate            Amount

               Financing                  —




  2/17/2021 DR       Call Ed Mazzarino to request 90 day projections and 3 months bank          0.10              43.50
                     statements                                                               435.00/hr

               DR    Draft Appropriate Template for client 6 month financial projections.       0.30    NO CHARGE
                                                                                              435.00/hr

  2/18/2021 MJB      Review and reply to email from Maycie McGowan of liquid asset              0.10              59.50
                     partners re possible financing for the debtor                            595.00/hr

  2/19/2021 YN       Telephone call with client re the budget                                   0.10              22.50
                                                                                              225.00/hr

  2/23/2021 DR       Email client re income figure for budget                                   0.10              4350
                                                                                              435.00/hr

               DR    Email client re insurance premium amount                                   0.10              4350
                                                                                              435.00/hr

               DR    Draft Cash Collateral Motion                                               1.10             47850
                                                                                              435.00/hr

               DR    Call to client regarding value of property and amount of income shown      0.10              43.50
                     in budget                                                                435.00/hr

               DR    Revise draft 6 month budget                                                0.10              43.50
                                                                                              435.00/hr
       Case 2:21-bk-11230-WB              Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                 Desc
                                          Main Document    Page 43 of 76



MMZ Holdings LLC Chapter 11                                                                                 Page       2


                                                                                             Hrs/Rate

  2/24/202 1 MJB   Telephone conference with the client and Ed Mazzarino re possible            0.10               59.50
                   refinance to pay off the second, also discuss the 7 day package and        595.00/hr
                   bankruptcy schedules

  3/11/202 1 SD    Review the cash collateral motion and provide my comments to Debra           0.60             297.00
                   Reed to address                                                            495.00/hr

  3/15/2021 MJB    Review letter from counsel for Loan Oak re its objection to use of cash      0.10               59.50
                   collateral, conference with Sofya D re same                                595.00/hr

            DR     Make revisions to MMZ Cash Collateral Motion.                                0.50             217.50
                                                                                              435.00/hr

  3/16/2021 DR     Read and Review Receipt of letter from WRSS&R counsel for Lone
                                      -
                                                                                                0.20               87.00
                   Oak objecting to use of cash collateral                                    435.00/hr

            DR     Email Communication to Client regarding letter from Lone Oak                 0.20               87.00
                   Counsel. Request information.                                              435.00/hr

            DR     Reply to letter from WRSS&R counsel for Lone Oak regarding cash              0.10               43.50
                   collateral                                                                 435.00/hr

            DR     Discuss Cash flow with Debtor, and expectation of future cash flows          0.20               87.00
                   from rent payments.                                                        435.00/hr

  3/18/2021 DR     Client called to discuss mortgage refinance                                  0.20               87.00
                                                                                              435.00/hr

  3/22/202 1 DR    Draft email to clients what is missing for the cash collateral motion;       0.50             217.50
                   cash flow projections included.                                            435.00/hr

            MJB    Review email from Debra Reed re proposed cash collateral motion              0.10               59.50
                                                                                              595.00/hr

  3/23/2021 DR     Email and Voice mail to Communicate with Wolf Rifkin Shapiro                 0.10               43.50
                   Schulman and Rabkin LLP (Simon Aron) re cash collateral (Counsel           435.00/hr
                   for Lone Oak)

  3/31/2021 SD     Follow up with Debra regarding the cash collateral motion and                 0.10              49.50
                   amendments for MMZ                                                          495.00/hr

   4/9/202 1 DR    Communicate with client requesting input for the Cash Collateral              0.10              43.50
                   Motion.                                                                     435.00/hr

  4/14/2021 DR     Discussion of SBA loan with M. Boyajian and M. ltaez                          0.20              87.00
                                                                                               435.00/hr

            DR     Research re SBA Loan Use of Proceeds                                          0.30            130.50
                                                                                               435.00/hr
       Case 2:21-bk-11230-WB           Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40           Desc
                                       Main Document    Page 44 of 76




MMZ Holdings LLC Chapter 11                                                                       Page       3


                                                                                    Hrs/Rate        Amount

  4/23/2021 SD    Review the six month budget sent by Manuk B. and provide my          0.20              99.00
                  comments                                                           495.00/hr

  5/14/2021 DR    Email client regarding SBA documents                                 0.10              43.50
                                                                                     435.00/hr


            SUBTOTAL:                                                           [       6.00        2576.50]

            For professional services rendered                                          6.00       $2,576.50
Case 2:21-bk-11230-WB   Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40   Desc
                        Main Document    Page 45 of 76




                        EXHIBIT 5
       Case 2:21-bk-11230-WB             Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                    Desc
                                         Main Document    Page 46 of 76



Law Offices of Michael Jay Berger
9454 Wilshire Blvd. 6th Floor
Beverly Hills, CA 90212-2929



Invoice submitted to:
MMZ Holdings LLC Chapter 11
Michael Itaev
1213 Centinela Avenue
Inglewood, CA 90302



May 18, 2021


Invoice #875


               Professional Services
                                                                                               Hrs/Rate            Amount

               Business Operations

  2/17/2021 MJB      Review and reply to email from Erol G re identifying the tenant of the       0.10              59.50
                     debtor and obtaining Secretary of State and UCC Judgment lien              595.00/hr
                     records for the tenant

  2/18/2021 MJB      Review letter from Wells Fargo re debit restraint on its account due to      0.10              59.50
                     the Chapter 11 bankruptcy filing, email client and Sofya D re same, re     595.00/hr
                     closing the WFB prepetition account and re opening a DIP account

   3/2/2021 MJB      Review and revise debtor’s draft bankruptcy schedules, conference            0.10              59.50
                     with Sofya D re same                                                       595.00/hr

   3/3/202 1 YN      Draft MOR template for client                                                0.20    NO CHARGE
                                                                                                225.00/hr

  3/16/202 1 YN      Telephone call with client re February MOR                                   0.20              45.00
                                                                                                225.00/hr

  3/23/202 1 YN      Draft February’s MOR                                                         0.50             112.50
                                                                                                225.00/hr

  3/25/202 1 SD      Review February MOR                                                          0.10              49.50
                                                                                                495.00/hr

  3/26/202 1 DR      Client called with MOR related question and hearing date questions           0.10              43.50
                                                                                                435.00/hr

  3/31/2021 YN       Telephone call and email with client re February MOR                         0.10              22.50
                                                                                                225.00/hr
      Case 2:21-bk-11230-WB           Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                     Desc
                                      Main Document    Page 47 of 76



MMZ Holdings LLC Chapter 11                                                                                 Page       2


                                                                                               Hrs/Rate          Amount
   4/2/2021 DR    Perform due diligence on debtor. Review secretary of state website for          0.30           130.50
                  Rainbow academy. Review Licensing and inspections for rainbow                 435.00/hr
                  academy.

   4/5/2021 SD    Discuss the status of the 7-day compliance with Debra Reed (0.1);               0.30           148.50
                  review the Commercial Lease Agreement (0.1); review the appraisal             495.00/hr
                  report (0.1)

            SD    Discuss the status of the 7-day compliance with Debra Reed (0.1);               0.30           148.50
                  review the Commercial Lease Agreement (0.1); review the appraisal             495.00/hr
                  report (0.1)

  4/20/2021 SD    Review March MOR and the supporting statements                                  0.20             99.00
                                                                                                495.00/hr
  4/21/2021 YN    Make revisions to March MOR per S. Davtyans comments                            0.30    NO CHARGE
                                                                                                225.00/hr

  4/26/2021 MJB   Review email from Debra Reed re ownership of the debtor                         0.10             59.50
                                                                                                595.00/hr

   5/7/202 1 DR   Review letter from IRS to MMZ regarding tax returns. Prepare advice.            0.20             87.00
                                                                                                435.00/hr

            DR    Reply to email from Simon Aron attorney for Lone Oak secured creditor           0.10             43.50
                  regarding payment history.                                                    435.00/hr

  5/11/2021 DR    Draft Excel Spreadsheet with payments in and out to Lone Oak and                0.50           217.50
                  Melissa Thomas                                                                435.00/hr

  5/14/2021 MJB   Telephone conference with Sofya D re problem of client not providing            0.10             59.50
                  the accounting of SBA funds, what to do re same                               595.00/hr

            SD    Discuss the SBAs accounting request with Michael Berger and Debra               0.20             99.00
                  Reed (0.1); send an email to Mike ltaen and Manuk Boyajian re same            495.00/hr
                  (0.1)


            SUBTOTAL:                                                                      [       4.10       1544.00]

            For professional services rendered                                                     4.10      $1544.00
Case 2:21-bk-11230-WB   Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40   Desc
                        Main Document    Page 48 of 76




                        EXHIBIT 6
       Case 2:21-bk-11230-WB             Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                   Desc
                                         Main Document    Page 49 of 76



Law Offices of Michael Jay Berger
9454 Wilshire Blvd. 6th Floor
Beverly Hills, CA 902 12-2929



Invoice submitted to:
MMZ Holdings LLC Chapter 11
Michael ltaev
1213 Centinela Avenue
Inglewood, CA 90302



May 18, 2021


Invoice #875



               Professional Services
                                                                                                Hrs/Rate          Amount

               Fee/Employment Applications

  2/23/2021 MJB      Research my prior connections with the debtor and individuals and             0.20           119.00
                     companies associated with the debtor for disclosure in the Application      595.00/hr
                     to Employ MJB as General Bankruptcy Counsel for the debtor

  2/24/2021 YN       Research previous case regarding connections with Debtor and M.               0.60           135.00
                     Berger for the Application to Employ M. Berger (0.3); telephone call        225.00/hr
                     with client re same (0.3)

               YN    Draft Application to Employ B. Berger as General Bankruptcy Counsel           2.00           450.00
                     and prepare the exhibits                                                    225.00/hr

               YN    Draft the Statement of Disinterestedness for the Application to Employ        0.40            90.00
                     M. Berger                                                                   225.00/hr

  2/25/2021 YN       Draft the Notice of Opportunity to Request a Hearing for the Application      0.20            45.00
                     to Employ M. Berger                                                         225.00/hr

  2/26/2021 SD       Review the Employment Application of Law Offices of Michael Berger            0.70           346.50
                     and provide my comments to Yathida to address                               495.00/hr

               YN    Make revisions to the Application to Employ M. Berger per S. Davtyan’s        0.40    NO CHARGE
                     comments                                                                    225.00/hr

               MJB   Review and revise draft Application to Employ MJB as General                   0.20          119.00
                     Bankruptcy Counsel for the Debtor                                            595.00/hr

               YN    Make revisions to the Application to Employ M. Berger per M. Berger’s         0.30    NO CHARGE
                     comments and email to client                                                225.00/hr
       Case 2:21-bk-11230-WB          Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                  Desc
                                      Main Document    Page 50 of 76



MMZ Holdings LLC Chapter 11                                                                              Page       2


                                                                                          Hrs/Rate            Amount
  3/23/2021 YN    Draft Declaration that No Party Requested a Hearing and the Order          0.30    NO CHARGE
                  Granting M. Berger’s Application to be Employed as Counsel               225.00/hr

  3/26/2021 MJB   Review Order to Employ MJB as General Bankruptcy Counsel for the           0.10               59.50
                  Debtor                                                                   595.00/hr


            SUBTOTAL:                                                                 [       5.40        1,364.00]

            For professional services rendered                                                5.40       $1,364.00
Case 2:21-bk-11230-WB   Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40   Desc
                        Main Document    Page 51 of 76




                        EXHIBIT 7
       Case 2:21-bk-11230-WB            Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40               Desc
                                        Main Document    Page 52 of 76




Law Offices of Michael Jay Berger
9454 Wilshire Blvd. 6th Floor
Beverly Hills, CA 902 12-2929



Invoice submitted to:
MMZ Holdings LLC Chapter 11
Michael ltaev
1213 Centinela Avenue
Inglewood, CA 90302



May 18, 2021


Invoice #875


               Professional Services
                                                                                           Hrs/Rate          Amount

               Claims Administration and Objections

  3/23/2021 SD       Review the claim filed Los Angeles County Tax Collector                  0.10            49.50
                                                                                            495.00/hr

               DR    Review POC State Tax Authority Callifornia                               0.10    NO CHARGE
                                                                                            435.00/hr

   4/2/2021 DR       Send property appraisal to Simon Aron Counsel for Lone Oak.              0.10            43.50
                                                                                            435.00/hr

   5/7/2021 SD       Review the claim filed by SBA                                            0.10            49.50
                                                                                            495.00/hr

               YN    Draft Notice of Claims Bar Date                                          0.20            45.00
                                                                                            225.00/hr

               MJB   Review and reply to email from Elan Levey re information that she        0.40           238.00
                     wants to show how debtor spent the money that it borrowed from the     595.00/hr
                     SBA and requesting that debtor amend its bankruptcy schedules to
                     show its account receivable from Rainbow Children’s Academy (.2);
                     Telephone conference with Sofya D re same (.1); Review reply email
                     from Elan Levy agreeing to a May 14 deadline to produce information
                     regarding how the debtor spent the money that it received from the
                     SBA (.1)

               SD    Review the Notice of Claims Bar Qate                                     0.10            49.50
                                                                                            495.00/hr
       Case 2:21-bk-11230-WB          Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40     Desc
                                      Main Document    Page 53 of 76




MMZ Holdings LLC Chapter 11                                                                 Page       2


                                                                               Hrs/Rate          Amount

            SUBTOTAL:                                                      [       1.10           475.00]

            For professional services rendered                                     1.10          $475.00
Case 2:21-bk-11230-WB   Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40   Desc
                        Main Document    Page 54 of 76




                        EXHIBIT 8
        Case 2:21-bk-11230-WB            Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                      Desc
                                         Main Document    Page 55 of 76




Law Offices of Michael Jay Berger
9454 Wilshire Blvd. 6th Floor
Beverly Hills, CA 902 12-2929



Invoice submitted to:
MMZ Holdings LLC Chapter 11
Michael ltaev
1213 Centinela Avenue
Inglewood, CA 90302



May 18, 2021


Invoice #875



               Professional Services

                                                                                                   Hrs/Rate          Amount
               Asset Ana!ysis and Recovy

  2/18/2021 SD       Call with Debtor’s principal regarding the 7-day compliance and                  0.40            198.00
                     information needed for the schedules and for my strategy (0.3); send an        495.00/hr
                     email to Cal Bank and Trust re setting up DIP accounts for MMZ (0.1)

  4/21/2021 MJB      Conference with Debra Reed re possible claims of the debtor against              0.10             59.50
                     Manuk Manukyan, possible changes in the management of the debtor               595.00/hr


               SUBTOTAL:                                                                       [       0.50           257.50]

               For professional services rendered                                                      0.50          $257.50
Case 2:21-bk-11230-WB   Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40   Desc
                        Main Document    Page 56 of 76




                        EXHIBIT 9
       Case 2:21-bk-11230-WB               Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                 Desc
                                           Main Document    Page 57 of 76




Law Offices of Michael Jay Berger
9454 Wilshire Blvd. 6th Floor
Beverly Hills, CA 90212-2929




Invoice submitted to:
MMZ Holdings LLC Chapter 11
Michael ltaev
1213 Centinela Avenue
Inglewood, CA 90302



May 18, 2021


Invoice #875



               Professional Services

                                                                                              Hrs/Rate     —      Amount

               Litigation

    3/2/2021 EG       Confer with Y. Nipha re: civil lawsuit search                              0.10    NO CHARGE
                                                                                               200.00/hr

               EG     Conduct civil lawsuit search by name for MMZ                               0.10              20.00
                                                                                               200.00/hr

               EG     Conduct civil lawsuit search by name for Rainbow Children Academy          0.10              20.00
                      Corp.                                                                    200.00/hr

               EG     Confer with Y. Nipha re: civil lawsuit search results                      0.10    NO CHARGE
                                                                                               200.00/hr


               SUBTOTAL:                                                                  [       0.40             40.00]

               For professional services rendered                                                 0.40            $40.00
Case 2:21-bk-11230-WB   Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40   Desc
                        Main Document    Page 58 of 76




                        EXHIBIT 10
    Case 2:21-bk-11230-WB          Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40              Desc
                                   Main Document    Page 59 of 76

                                                                       Total Hours       Amount of Fees
              Category                 Hours Billed Hours Non-billed    Worked             Charged

Relief From Stay                           15.7           1.5             17.2       $          7,407.50
Case Administration                        18.8           10              28.8       $          7,037.50
Meeting of Creditors                       7.2            0.7              7.9       $          3,752.00
Financing                                   5.7           0.3               6        $          2,576.50
Business Operations                         3.6           0.5              4.1       $          1,544.00
Fee and Employment Applications            4.4             1               5.4       $           1,364:00


Claims Administration and Objections        1             0.1              1.1       $            475.00
AssetAnalysis                              0.5            0.5               1        $            257.50
Litigation                                 0.2            0.2              0.4       $             40.00

Totals                                     57.1           14.3            71.4       $         24,454.00
Case 2:21-bk-11230-WB   Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40   Desc
                        Main Document    Page 60 of 76




                        EXHIBIT 11
        Case 2:21-bk-11230-WB              Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40     Desc
                                           Main Document    Page 61 of 76




Law Offices of Michael Jay Berger
9454 Wilshire Blvd. 6th Floor
Beverly Hills, CA 902 12-2929



Invoice submitted to:
MMZ Holdings LLC Chapter 11
Michael ltaev
1213 Centinela Avenue
Inglewood, CA 90302



May 18, 2021


Invoice #875

               Additional Charges:
                                                                                                      Amount

  2/19/2021 Copy of the Certified Petition                                                             11.00

    3/2/2021 Judges copy sent ups                                                                       9.40
             Application for order authorizing debtor to employ general bankruptcy counsel

               Fee for civil lawsuit search by name for MMZ                                              1.00

               Fee for civil lawsuit search by name for Rainbow Children Academy Corp.                   1.00

    3/3/2021 20 pages for 11 mailings                                                                  22.00
             Application for order authorizing debtor to employ general bankruptcy counsel

               11 mailings at .71 each                                                                   7.81
               Application for order authorizing debtor to employ general bankruptcy counsel

               Fee for civil case search                                                                 1.00

    3/4/2021 Amendment Fee                                                                             32.00

    3/5/2021 5 pages for 21 mailings                                                                   10.50
             Summary of amended schedules, master mailing list, and or statements

               21 mailings at .51 each                                                                 10.71
               Summary of amended schedules, master mailing list, and or statements

   3/16/202 1 2 pages for 23 mailings                                                                   4.60
              Order scheduling initial chapter 11 status and case management conference

               23 mailings at .51 each                                                                  11.73
               Order scheduling initial chapter 11 status and case management conference
       Case 2:21-bk-11230-WB             Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40        Desc
                                         Main Document    Page 62 of 76




MMZ Holdings LLC Chapter 11                                                                       Page       2


                                                                                                       Amount

  3/19/2021 Travel mileage to, from and spend to get blank CD-RW’s for Trustee                            8.80

             Cost for blank CD-RW’s for Trustee                                                          16.41

             Postage and return postage for blank CD-RW’s for Trustee                                    26.82

  3/22/202 1 Judge’s copy sent ups                                                                        9.46
             Declaration of PG re service order initial chapter 11 status and case conference

  3/23/202 1 Judge’s copy sent ups                                                                        9.46
             Declaration that no party requested a hearing on motion
             Order authorizing debtor’s application to employ the law offices of MJB

  4/16/202 1 Los Angeles County Recorder Fee for Recording Bankruptcy Petition                         107.00

  4/22/202 1 7 pages for 14 mailings                                                                      9.80
             Chapter 11 status conference report (initial)

             14 mailings at .51 each                                                                      7.14
             Chapter 11 status conference report (initial)

             Mileage for travel true and from Roybal to file Case Status Conference Report               14.30

             Parking at Roybal to file Case Status Conference Report                                      3.00

  4/28/2021 81 pages for 22 mailings                                                                   179.20
            Response to motion regarding the automatic stay and declaration(s) in support

             Judge’s copy sent ups                                                                        9.46
             Response to motion regarding the automatic stay and declaration(s) in support

             22 mailings at $2.40 each                                                                   52.80
             Response to motion regarding the automatic stay and declaration(s) in support

   5/7/202 1 53 pages for 25 mailings                                                                  132.50
             Supplemental declaration of bang and real estate appraisal in support of MMZ
             Notice of bar date for filing proofs of claim in a chapter 11 case

             Judge’s copy sent ups                                                                        9.46
             Supplemental declaration of bang and real estate appraisal in support of MMZ
             Notice of bar date for filing proofs of claim in a chapter 11 case

             25 mailings at $1.80 each                                                                   45.00
             Supplemental declaration of bang and real estate appraisal in support of MMZ
             Notice of bar date for filing proofs of claim in a chapter 11 case

  5/14/202 1 3 pages for 23 mailings                                                                      6.90
             Notice of continued status hearing

             23 mailingsat .51 each                                                                      11.73
             Notice of continued status hearing
        Case 2:21-bk-11230-WB             Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40   Desc
                                          Main Document    Page 63 of 76




MMZ Holdings LLC Chapter 11                                                                  Page      3


                                                                                               Amount

  5/14/202 1 Judges copy sent ups                                                                   9.44
             Notice of continued status hearing
             Scheduling order after the initial conference

             Total additional charges                                                          $791.43
Case 2:21-bk-11230-WB   Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40   Desc
                        Main Document    Page 64 of 76




                        EXHIBIT 12
Case 2:21-bk-11230-WB                 Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                                      Desc
                                      Main Document    Page 65 of 76
                                MICHAEL JAY BERGER
                                  9454 Wilshire Boulevard, 6’ Floor, Beverly Hills, California 90212
         T: 310.271.6223 j F: 310.271.9805    E: michael.hergerQbankruprcvpower.com           V: www.hankruptcypower.com



EDUCATION

        Certified Legal Specialist in Bankruptcy Law certified by the California Board of
        Legal Specialization of the State Bar of California
        Certified on September 1, 2006 and continuously certified since then.

        Law School 1-LASTINGS COLLEGE OF LAW, San Francisco, California
                       —




             J.D. with Honors, May 1981;
             Class Standing: Top 10%

        Main Honors and Activities
             Order of the Coif                                       Law Review
             Thurston Honor Society                                  Phi Alpha Delta

        Undergraduate DUKE UNIVERSITY, Durham, North Carolina
                           —




             B.A. Graduated with Honors, 1978 Major: English

        Main Honors and Activities
              Captain of the Duke Debate Team
              Chairman, Duke Branch of the North Carolina Public Interest Research Group
              Member, National Honorary Society
              Delta Sigma Rho Tau Kappa Alpha

WORK EXPERIENCE
39 years of experience representing debtors, creditors and third parties in all types of bankruptcy
proceedings. My clients include accountants, actors, advertising agencies, ambulance companies, bail
bond companies, book stores, car washes, churches and synagogues, clothing companies, construction
companies, construction supply companies, contractors, cosmetic companies, dentists, designers,
doctors, entrepreneurs, film companies, gas stations, hospitals, hotels, insurance agencies, insurance sales
people, investors, landlords and tenants, landscape companies, lawyers, lenders, magazines,
manufacturing companies, musicians, nightclubs, pawn shops, physical therapists, radio stations, real
estate brokers, real estate developers, real estate investors, restaurants, retail stores, schools,
screenwriters, security guard companies, shopping centers, song writers, stock brokers, students,
teachers, television stations, trucking companies and veterinarians.

        1996 to Now            LA\V OFFICES OF MICHAEL JAY BERGER
                               Beverly Hills, California
                               Principal attorney in law firm specializing in bankruptcy practice. Extensive
                               experience representing debtors, creditors and third parties in numerous
                               Chapter 7, 11 and 13 proceedings.

        1983 to 1996           Attorney and Managing Partner, BERGER & STOLAR, INC.
                               Beverly Hills, California
                               Senior trial lawyer specializing in bankruptcy and civil litigation practice. Very
                               knowledgeable and experienced in all types of civil litigation, including all
                               types of collection, business, contract, entertainment, real estate, probate and
                               bankruptcy cases. Extensive experience representing debtors and creditors in
                               numerous Chapter 7, 11 and 13 proceedings.
Case 2:21-bk-11230-WB                 Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                         Desc
                                      Main Document    Page 66 of 76
             1981 to 1983     Attorney, RIFKIND, STERLING & LEVIN, INC.
                              Beverly Hills, California
                               Practiced in all phases of civil litigation. Primarily responsible for collection,
                               bankruptcy, breach of contract, real estate and tort cases.


ACTIVITIES AND ASSOCIATIONS

           “AV” rated lawyer as rated by Martindale Hubbell legal directory 19952O21*

           “Superb Rated Attorney” By Avvo
           Former Judge Pro Tern, Beverly Hills Municipal Court
           Former Arbitrator, Beverly Hills Bar Association
           Former Editor of the Beverly Hills Bar Association Journal
           Member of the Bankruptcy Section of the Beverly Hiils Bar Association
           Member of the Los Angeles Bankruptcy Forum
           Member of the California Bankruptcy Forum
           Member of the American Bankruptcy Institute
           Member of Mensa, The High IQ Society
           Member of Track Club Los Angeles
           Marathon and Ultramarathon Runner
           Guitar Player and Lead Singer for the Rock and Roll Band DTF

AREA SERVED

I serve the entire Southern California area, with the majority of my cases being in the Central District of
California downtown Los Angeles, San Fernando Valley, Santa Ana and Riverside branch courts.




*
    The MartindaleHubbel1 ‘AV’ rating indicates very high to preeminent legal ability and very high ethical standards
    as established by confidential opinions from members of the bar.
Case 2:21-bk-11230-WB   Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40   Desc
                        Main Document    Page 67 of 76




                        EXHIBIT 13
Case 2:21-bk-11230-WB           Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                  Desc
                                Main Document    Page 68 of 76



 LAW OFFICES OF MICHAEL JAY BERGER
                                     9454 Wilshire Blvd., 6” Floor
                                     Beverly Hills, California 90212
                                Tel: 310-271-6223 Fax: 310-271-0985



         LAW OFFICES OF MICHAEL J. BERGER (the ““) limits its practice to the field of
bankruptcy, insolvency, workouts and related civil litigation and transactional matters. The Firm’s
legal representation, involves extensive involvement with consumers and businesses, as Debtors and
Debtors-in-Possession in chapter 7, 11 and 13 Bankruptcies.



        DESCRIPTION OF RESPONSIBILITIES OF BANKRUPTCY ATTORNEYS
        The Firm’s Bankruptcy Department currently employs four full-time attorneys whose duties
include, but are not limited to, attendance at the client’s initial debtor interview, 341(a) meeting of
creditors and confirmation hearing. The Firm’s attorneys also prepare petitions, schedules and other
documents that are critical to the success of each case.
         The attorneys, under the supervision of the Firm’s principal attorney, Michael Jay Berger, are
responsible for the research, preparation and filing of applications, motions and other documents
throughout the course of a client’s bankruptcy. More specifically, the attorneys draft applications to
employ professionals and applications for attorney compensation, as well as budget motions, motions
for the interim use of cash collateral, motions to value and Chapter 11 and 13 plans of reorganization
and disclosure statements.
        The Firm’s attorneys also ensure compliance with the Bankruptcy Code and Local Bankruptcy
Rules. The attorneys are often required to prepare and file: applications for orders shortening time,
motions for authorization to incur debt, applications for removal of civil actions, amendments to
schedules, final reports, orders, judgments-findings of fact and conclusions of law, applications for
final decrees closing Chapter 11 cases, statements of indebtedness and declarations in adversary
proceedings, collection complaints, notices of appeals, and proofs of claim.

        Immediately following is a brief description of the qualifications of the Firm’s Attorneys.
Michael Jay Berger Principal Attorney, admitted to the State Bar of California, 1981; Central
                      —



District of California, 1982. Mr. Berger is a Certified Legal Specialist in Bankruptcy Law certified by
the California Board of Legal Specialization of the State Bar of California.
University of California Hastings, San Francisco, CA (1981)
Duke Umversity, Durham, NC (1978).
Case 2:21-bk-11230-WB            Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                    Desc
                                 Main Document    Page 69 of 76


 Sofya Davtvan Senior Associate’ Admitted to the State Bar of California, 2008; Central District
                  —




 of California, 2008. Ms. Davtyan joined the firm in February of 2009. Ms. Davtyan is a Certified
 Specialist in Bankruptcy Law, Certified by the California Board of Legal Specialization.
 Ventura College of Law, Ventura, CA (2008)
 University of Southern California, Los Angeles, CA (2002)

 Carolyn M. Afari —Mid-Leve1Associate Admitted to the State Bar of California, 2012; Central
 District of California, 2012. Ms. Afari joined the firm in June of 2017.
 Umversity of West Los Angeles School of Law, Los Angeles, CA (2011)
 University of Southern California, Los Angeles, CA (2005)

Dcbra J. Reed Mid-LevelAssociate. Admitted to the State Bar of California, 2010; Central
                 —




District of California, 2020. Ms. Reed joined the firm in 2020.

Santa Clara University School of Law, Santa Clara, CA . Juris Doctor (2009)
Baruch College, New York, NY • Masters of Business Administration (2000)
Boston College, Boston MA • Bachelor of Arts (1986)

Samuel Boyamian —Associate Admitted to the State Bar of California, 2017; Central District of
California, 2017. Mr. Boyamian joined the firm in 2011 and re-joined the firm in May of 2014.
Southwestern Law School, Los Angeles, CA (2015)
University of California, Riverside, Riverside, CA (2006)



  DESCRIPTION OF RESPONSIBILITIES OF PARALEGALS & LEGAL ASSISTANTS
        The Firm’s Bankruptcy Department currently employs four full-time paralegals and legal
assistants whose duties include, but are not limited to, the following:
         Attendance at initial attorney/client meetings, preparation of petitions, schedules, statement
of affairs and rendering assistance to client in meeting the requirements of the United States Trustee.
       After filing of the petition, the Paralegals, under the supervision of the attorneys, prepare drafts
of motions, applications and other documents, including, but not limited to the following:
        Application for authorization to employ professional persons, applications for compensation
of attorneys’ fees, motions to compromise controversies, stipulations, motions for extension of time
for the debtor to file schedules, motions for extension of exclusivity periods [Bankruptcy Code 1121],
motions for extension of the time in which the debtor may assume or reject nonresidential real
property leases, motions for authorization to sell assets of the debtor’s estate, applications for orders
shortening time for serving notices to creditors, motions for authorization to incur debt, applications
for removal of civil actions, amendments to schedules, final reports and account [Bankruptcy Rule
1019 (6)], notices as required by the Bankruptcy Rules, orders, judgments-findings of fact and



                                                    2
Case 2:21-bk-11230-WB          Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                 Desc
                               Main Document    Page 70 of 76


conclusions of law, applications for final decrees closing Chapter 11 cases, final decrees, statements
of indebtedness and declarations in adversary proceedings, collection complaints, notices cf appeals,
proofs of claims, and any other documents which may appropriately be drafted at the legal assistant
level.

       Immediately following is a brief description of the qualifications of the Firm’s Paralegals and
Legal Assistants.

Yathida Nipha (Senior Paralegal): Ms. Nipha is a senior paralegal with ten (10) years of
experience in Chapters 7, II and 13. Ms. Nipha joined the firm in January 2010.
University of Phoenix, Los Angeles, CA (2008)

Karine Manvelian (Senior Paralegal): Mrs. Manvelian joined the firm in 2014 and has returned in
December 2015. Mrs. Manvelian worked with the United States Bankruptcy Court for over 20
years

Erol Guler (Paralegal): Mr. Guler joined the firm in September 2013.
Mr. Guler is a paralegal and he is a registered process server. Mr. Guler also is knowledgeable with
filing collections notices with State Court. Mr. Guler prepares declarations of service and
Applications to Employ Professionals. Mr. Guler has experience preparing bankruptcy schedules in
chapter 7, 11, and 13.
West L.A. College, Culver City, CA ABA Accredit Program
                                    —




Peter Garza (Paralegal): Mr. Garza joined the firm in May 2015. Prior to joining the firm, Mr.
Garza was a customer service supervisor with Williams Lea, Inc. at O’Melveny & Myers for 15 years.
Mr. Garza prepares declarations of service and Applications to Employ Professionals. Mr. Garza has
experience preparing bankruptcy schedules in chapter 7, 11, and 13.




                                                 3
Case 2:21-bk-11230-WB   Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40   Desc
                        Main Document    Page 71 of 76




                        EXHIBIT 14
                                                    ___________
                                                                           __    ___________
                                                                                                       ______




         Case 2:21-bk-11230-WB                       Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                                                  Desc
                                                     Main Document    Page 72 of 76


  Attorney or Party Name, Address, Telephone & FAX                               FOR COURT USE ONLY
  Nos, ,State Bar No. & Email Address

  LAW OFFICES OF MICHAEL JAY BERGER
  Michael Jay Berger
  9454 Wilshire Boulevard, 6th floor
  Beverly Hills, CA 90212
  (310) 271 -6223 Fax:(31 0) 271-9805
  California State Bar Number: 100291 CA
  michaeibergerbankruptcypower.com




 [] Individual appearing without attorney
 F9 Attorney for: MMZ HOLDINGS. LLC

                                                    UNITED STATES BANKRUPTCY COURT
                                                      CENTRAL DISTRICT OF CALIFORNIA

 In re:                                                                          CASE NO.: 2:21-bk-11230-WB
 MMZ Holdings, LLC                                                               CHAPTER 11

                                                                                       NOTICE OF HEARING ON APPLICATION FOR
                                                                                                      PAYMENT OF:
                                                                                          F1INTERIM FEES ANDIOR EXPENSES
                                                                                           FJFINAL FEES ANDIOR EXPENSES
                                                                 Debtor(s).
                                                                                                [11 U.S.C. § 331 OR § 330]

TO ALL INTERESTED PARTIES: NOTICE IS GIVEN that on the following date and time and in the indicated courtroom,
the following Applicant(s) will move this court for an order approving a fee and/or expense application(s):

1. Application Information: FJJ See attached page for information on additional applicants
    a. Name of Applicant (specify):Michael Jay Berger                        —




    b. Amount of fees requested: $24,454.OO_
    c. Amount of costs requested: $ 791.43
    d. Period covered by Application (specify): February 17, 2021 through May 16, 2021
    e. Address of Applicant (specify): 9454 Wilshire BIvd, 6th Floor, Beverly Hills, CA 90212
    (If more than one application is included in this notice, attach a separate sheet stating the above in formation for each
         Applicant)

 2.   Hearing Date:     612512021      Time:    2:00 pm    Courtroom:                                  1375                     Floor:   13
          I?J 255 East Temple Street, Los Angeles, CA 90012                                         FJ  411 West Fourth Street, Santa  Ana, CA 92701
         [j 21041 Burbank Boulevard, Woodland Hills, CA                                             Li 1415 State Street, Santa Barbara, CA 93101
              91367
         Li 3420 Twelfth Street, Riverside, CA 92501
3.    Deadline for Opposition Papers: If you wish to object to the application(s), you must file a written objection with
      the court and serve a copy of it upon the Applicant(s), the Debtor’s attorney, and trustee’s attorney, if any, no less
      than 14 days prior to the above hearing date. If you fail to file a written objection to the application(s) within such
      time period, the court may treat such failure as a waiver of your right to object to the application(s) and may


                  This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2016                                                               Page 1              F 2016-1.1 .NOTICE.HEARING.APP.FEES
            Case 2:21-bk-11230-WB                        Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                                                 Desc
                                                         Main Document    Page 73 of 76
          approve the application(s). If you wish to review the full application(s), you may review the application(s) on file with
          the court or obtain a copy from Applicant(s).

  4.      Deadline for Filing Other Professional Fee Applications: If the above application(s) are for payment of interim
          fees, pursuant to LBR 2016-1, other professional persons retained pursuant to court approval may also seek
          approval of interim fees at this hearing, provided that they file and serve their applications in a timely manner.
          Unless otherwise ordered by the court, hearings on interim fee applications will not be scheduled less than 120
          days apart.


  Date:        May             2021                                                Law Offices of Michael Jay Berger
                                                                                   Pri name o law firr


                                                                                                              1
                                                                                                                             /
                                                                                  signafure

                                                                                  Michael Jay Berger
                                                                                  Print name of attorney




                     This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2016                                                                  Page 2              F 2016-1.tNOTICE.HEARING.APP.FEES
         Case 2:21-bk-11230-WB                        Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                                                  Desc
                                                      Main Document    Page 74 of 76


                                                PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
9454 Wilshire Boulevard, 6th floor
Beverly Hills, CA 90212

A true and correct copy of the foregoing document entitled: NOTICE OF HEARING ON APPLICATION FOR PAYMENT OF
INTERIM OR FINAL FEES ANDIOR EXPENSES will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:




1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to contollg 9eneral Orders and LBR,
the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) (,ô/,.1_/.-qI/ I checked the
CMIECF docket for this bankruptcy case or adversary proceeding and determined that the following persôns re on fhe Electronic Mail
Notice List to receive NEF transmission at the email addresses stated below:
Counsel for Debtor: Michael Jay Berger michael.bergerbankruptcypower.com,
yathida.niphabankruptcypower.com;michael.bergerecf.inforuptcy.com
U.S. Trustee Dare Law dare.lawusdoj.gov
United States Trustee (LA) ustpregion 16. la.ecfusdoj.gov
Counsel for Lone Oak Fund: Simon Aron saronwrslawyers.com, eweimanwrs1awyers.com
Counsel for Melissa Thomas: Benjamin Nachimson ben.nachimsonwnlawyers.com, ben.nachimson@wnlawyers.com

                                                                         fl Service information continued on attached page
2. SERVED B UNITED STATES MAIL:
On (date)   (/ ,_-f     2.ô,f I served the following persons and/or entities at the last known addresses in this bankruptcy case or
                                  ,


adversary proeediig by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage
prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later
than 24 hours after the document is filed.



                                                                                         ervice information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMJSIO OR EMAIL (state method for each
person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) /‘—/2&--f I served the following persons
and/or entities by personal delivery, overnight mail service, or (for those who consentej in Øriting to such service method), by facsimile
transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
judge will be completed no later than 24 hours after the document is filed.

Honorable Julia W. Brand
United States Bankruptcy Court
Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 13821 Courtroom 1375
Los Angeles, CA 90012

                                                                                         fl   Service information continued on attached page

I declaye under penalty of perjury under the laws of the United States that the foregoing is true and correct.
    2/      ._b?/           Peter Garza                                         /slPeter Garza
  Date                      Printed  Name                                       Signature




                   This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2016                                                                 Page 3              F 2016-1.1 .NOTICE.HEARING.APP.FEES
        Case 2:21-bk-11230-WB                      Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                                                   Desc
                                                   Main Document    Page 75 of 76
2. SERVED BY UNITED STATES MAIL:

SECURED CREDITORS:

Credit Suisee Fist Boston, LLC
PD Box 861894
Los Angeles, CA 90086

Lone Oak Fund, LLC
11611 San Vicente Blvd., Ste. 640
Los Angeles, CA 90049

Los Angeles County Tax Collector
POB 54110
Los Angeles, CA 90054 (Address from POC)

Melissa Thomas
P0 Box 2445
Saratoga, CA 95070

Peter Ma
2834 Military Ave
Los Angeles, CA 90064

Rainbow Children Academy Corp
1213-1217 & 1223 Centinela Ave.
lnglewood, CA 90302

U.S. SBA
10737 Gateway West #300
El Paso, TX 79935

U.S. SBA
Attn: Gil Hopenstand
312 N. Spring St., 5th Fl.
Los Angeles, CA 90012 (Address from POC)


UNSECURED CREDITOR:

Yellowstone Capital West, LLC
30 Broad Street, Suite 1462
New York, NY 10004

Wise Funding
767 Third Ave., 32nd Fl
New York, NY 10017

Franchise Tax Board
Attn: Rebecca Estonilo
Bankruptcy Section, MS: A-340
P0 Box 2952
Sacramento, CA 95812-2952 (Address from POC)




                 This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2016                                                              Page 4               F 2016-1.1 .NOTICE.HEARING.APP.FEES
            _ ___,
   ___________
___________




         Case 2:21-bk-11230-WB                      Doc 46 Filed 06/02/21 Entered 06/02/21 12:44:40                                     Desc
                                                    Main Document    Page 76 of 76



                                          PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
9454 Wilshire Blvd., 6th Fl., Beverly Hills, CA 90212


A true and correct copy of the foregoing document entitled (specify): FIRST INTERIM APPLICATION
FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES OF MICHAEL JAY BERGER;
DECLARATIONS OF MICHAEL JAY BERGER AND MANUK BOYAJIAN IN SUPPORT THEREOF
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:
                                                                                                          General
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
Ordqs qnd LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
              I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
                                                                                                           stated below:
fol1dwin persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses

Counsel for Debtor: Michael Jay Berger michael.bergerbankruptcypower.com,
yathida.niphabankruptcypower.com;michael.bergerecf. inforuptcy.com
U.S. Trustee Dare Law dare.lawusdoj.gov
United States Trustee (LA) ustpregion 1 6.la.ecfusdoj .gov
Counsel for Lone Oak Fund: Simon Aron saronwrslawyers.com, eweiman@wrslawyers.com
                                                                                                ers.com
Counsel for Melissa Thomas: Benjamin Nachimson ben.nachimsonwnlawyers.com, ben.nachimson@wnlawy


                                                                                        E    Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On                 I served the following persons and/or entities at the last known addresses in this bankruptcy case or
                                                                                                               mail, first class,
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States
                                                                here constitutes a declaration that mailing to the judge will
postage prepaid, and addressed as follows. Listing the judge
be completed no later than 24 hours after the document   is filed.


                                                                                        E    Service information continued on attached page

                                                                                                    SINR EMAIL (state method
 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMIS
                                                                         controlling  LBR,  on                 I served the following
 for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or
                                                            mail service,  or (for those who   coriserted  in writing  to such service
 persons and/or entities by personal delivery, overnight
                                              email  as follows.  Listing the judge   here constitutes  a declaration    that personal
 method), by facsimile transmission and/or
                                    the judge will be completed   no  later than  24 hours  after the document    is filed.
 delivery on, or overnight mail to,

 Honorable Julia W. Brand
 United States Bankruptcy Court
 Central District of California
 Edward R. Roybal Federal Building and Courthouse
 255 E. Temple Street, Suite 1382 I Courtroom 1375
 Los Angeles, CA 90012
                                                                                             Service information continued on attached page

                                                                                                   and correct.
 I declare under penalty of perjury under the laws of the United States that the foregoing is true


  Date
         -
              ?-I               Peter Garza
                                 Printed Name
                                                                                                 Is/Peter Garza
                                                                                                  Signature
                                                                                                                        District of california.
             This form is mandatory. It has been approved for use by the united States Bankruptcy Court for the central


 June 2012                                                                                           F 901 33.i PROOF.SERVICE
